Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 1 of 60

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

LITTLE ROCK SCHOOL DISTRICT PLAINTIFF
V. CASE NO. 4:82CV866DPM

PULASK COUNTY SPECIAL SCHOOL

DISTRICT, ET AL. DEFENDANTS

EMILY MCCLENDON, ET AL. INTERVENORS

DECLARATION OF JOY SPRINGER

I, Joy C. Springer, declare as follows:

A. EDUCATION AND EMPLOYMENT HISTORY

 

1. This declaration is made in support of the settlement of attorneys’
fees by Intervenors and PCSSD for the most recent time period, from
approximately June, 2017 through June 30, 2021.

2. I have been employed by John W. Walker, P.A. as a paralegal and
monitor since 1991. My education includes a BSBA Degree from Henderson
State University, a Bachelor of Science Degree in Elementary Education from
the University of Arkansas- Little Rock, and a Master of Science Degree in
Education Administration from the same institution.

B. OVERVIEW OF WORK ON THIS CASE

3. My work has included the following tasks: investigations including
interviewing witnesses; research; data analysis; file organization; drafting

discovery requests; preparation of documents for use in depositions as well as

EXHIBIT
Cc

tabbies’

 
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 2 of 60

pretrial and trial proceedings; drafting questions for use by counsel; time
management; and other related tasks. During the thirty years, I have also
worked as a monitor on behalf of African American children attending schools
in the four school districts in Pulaski County. My duties as a monitor
included collecting data regarding the Pulaski County school districts’
implementation of their respective desegregation obligations contained in
their respective desegregation plans. This work involved frequent discussions
with class members and district employees and officials as well as visits to
schools.

4. In July, 2011, Mr. Walker assigned me as the paralegal responsible
for assisting the Legal Defense Fund (LDF) in their preparation of Joshua
Intervenors’ responsive brief in the appeal decided by the Court of Appeals in
December 2011. In performing my work, it was necessary for me, inter alia,
to check ECF system for electronic filings; to scan and organize hundreds of
exhibits for use by LDF counsel; to research and investigate inquiries from
counsel regarding exhibits and other documents; and to provide descriptions
and explanations of exhibits to counsel.

5. The judges in the eastern and western district districts of Arkansas
are aware of my extensive experience as a paralegal by virtue of my
participation in many hearings and trials including Little Rock School
District v. Pulaski County Special School District, et al. (Eastern District);

Brenda Sanders v. Alliance Home Health Care, (Western District), Rosie
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 3 of 60

Martin v. Charles Danny Knight, et al., (Eastern District). This list is
suggestive, not exhaustive. The Eighth Circuit Court of Appeals in Little
Rock School District v. Arkansas, 674 F. 3™4 990 (8th Cir. 2012) awarded
$125.00 per hour for my time on the appeal. (Last sentence of Opinion) Due
to my experience and training, subsequent to this opinion, John W. Walker,
P.A. began billing my time at $137.50 per hour, a modest increase of $12.50
an hour above the award by the Court of Appeals. Given my training and
experience, I believe that the rate of $137.50 per hour is consistent with the
market rate of persons with my training and experience . I note that the
Court Expert is paid $300.00 per hour. My experience in monitoring the
compliance of desegregation is comparable to the Court’s monitor, yet I am
only claiming a rate of $137.50 per hour.

C. HOURS CLAIMED AND HOURLY RATE

5. The attachment describes 843.94 hours which I am claiming for
tasks that I have performed in this case in this time period. Due to the
overall demands of my position, I did not set forth in my time records all the
time I actually worked on the PCSSD aspect of this case in this time period.

Pursuant to 28 U.S. C. 1746, I declare under penalty of perjury that

the foregoing is true and correct to the best of my knowledge and belief.
oN
f/f Uh

WA

fy Mn. 5,
[Joy C. Springew” Lil
Case 4:82-cv-00866-DPM

Joy Springer

00148-PCSSD/JNPSD: Desegregation Monitoring

Time

Date

06/10/2021

05/20/2021

05/18/2021

05/18/2021

05/17/2021

05/14/2021

05/12/2021

05/05/2021

04/28/2021

04/03/2021

03/13/2021

03/12/2021

03/05/2021

02/28/2021

Description

Note

PCSSD Attended and participated in meeting with PCSSD
counsel, Dr, McNulty, Curtis Johnson, AP and BP in response to
Court's §/6/21 Order for the PCSSD to address the deficiencies at
Mills High; Reviewed Devin's summary of the meeting, made
additions and clarified his notes

Review of case suggested by Bob P during last conference and
reviewed 8th Circuit 2011 opinion again regarding achievement;
Telephone conference with Austin P and Bob P regarding further
discussion of the Court's §/6/21 opinion and discussion of fees for
monitoring and work regarding facilities

Continuing reading of the Court's 060821 Opinion regarding
Unitary of the district; making notes and referring to exhibits;
Conference call with Bob P Finalize reading of opinion

PCSSD Review of Court docket for location of witness testimony

Started reading Judge Marshall Unitary status order

PCSSD shared article with AP and BP re PCSSD discussions re
Mills; read article

Conference with AustinP and Bob P to discuss Judge Marshall
Opinion of 5/5/21

PCSSD Meeting with AP and BobP to discuss PCSSD notice
letter re Mills and Maumelle

PCSSD- Bi-monthly meeting re plan obligations; post meeting
discussions

PCSSD- Review of facilities documents from PCSSD requested
on 3/1/21 after meeting with Bates and PCSSD officials

PCSSD Review of facilities meeting minutes

PCSSD Review of facilities meeting minutes

PCSSD- Meeting with D Bates, AustinP and BobP and other
PCSSD officials to discuss facilities issues; post meting
discussions

PCSSD Review PCSSD ist semester discipline report

Quantity

1,80

2.65

2.40

1.50

1.20

0.40

1.20

0.90

1.00

4.30

2.50

2.50

1.00

1.20

Document 5754-3 Filed 09/15/21 Page 4 of 60

Price

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

Total

$247.50

$364.38

$330.00

$206.25

$165.00

$55.00

$165.00

$123.75

$137.50

$591.25

$343.75

$343.75

$137.50

$165.00

 

2/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

02/28/2021

02/27/2021

02/26/2021

02/25/2021

02/23/2021

02/15/2021

02/15/2021

02/14/2021

02/12/2021

02/05/2021

01/30/2021

01/27/2021

61/26/2021

01/25/2021

01/19/2021

01/11/2024

01/04/2021

 

PCSSD- Continued review of PCSSD Facilities meeting minutes

PCSSD- Continued review of PCSSD Facilities meeting minutes

PCSSD- Receipt of PCSSD Facilities meeting minutes and began
review

 

PCSSD Email correspondence with BobP re findings re PCSSD
plans for future facilities and advised that | would request PCSSD
facilities meeting minutes

PCSSD- Request to CJohnson for copies of all facilities meeting
minutes from August 2019 to present

PCSSD Review of facilities meeting minutes

 

 

PCSSD- Prepare for monthly meeting; attended aand participated
in Bi Monthy meeting between the parties; post meeting
discussion JNPSD - 1.25 PCSSD - 1.25

 

Conference with Bob P re email recelved from PCSSD counsel re
HB1218 relating to teaching of certain subjects in the schoals
history curriculum and affect on plan compliance; additional
discussion re facilities questions to PCSSD and Johnson re
projects for ROTC and Driven program at Mills; re-review HB1218

 

PCSSD - Prepare for meeting; attended and participated in
Bimonthly meeting with PCSSD and JNPSD; post meeting
discussions JNPSD - 1.15 PCSSD - 1.15

 

Page 5 of 60

6.50

4.60

4.00

0.30

0.30

0.30

2.50

0.30

0.30

0.40

2.50

0.30

0,80

0.20

2.30

0.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137,650

$660.00

$893.75

$632.50

$550.00

$41.25

$41.25

$41.25

$343.75

$41.25

$41.25

$55.00

$343.75

$41.25

$110.00

$27.50

$316.25

$68.75

3/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

12/22/2020

12/18/2020

12/04/2020

12/04/2020

12/04/2020

12/01/2020

11/20/2020

11/17/2020

FVAN72020

11/13/2020

10/30/2020

10/22/2020

10/16/2020

10/15/2020

10/14/2020

10/13/2020

10/12/2020

 

 

PCSSD Retrieved ECF document 5724 for review and filing

PCSSD Retrieved ECF document 5725 for review and filing

 

 

 

 

PCSSD Prepare for meeting Bimonthly; Attended and participated
in meeting with PCSSD and JNPSD; post meeting discussions
JNPSD - 2.15 PCSSD - 2.15

 

PCSSD Retrieved ECF document $722 for review and filing

 

filing

 

 

 

 

 

Page 6 of 60

0.30

0.40

0.70

0.20

0.30

0.30

0.20

4.30

3.25

0.30

2.50

3.00

1.00

11.50

10.80

6.80

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$41.25

$55.00

$96.25

$68.75

$27.50

$41.25

$41.25

$27.50

$591.25

$41.25

$343.75

$412.50

$137.50

$1,581.25

$1,485.00

$935.00

4/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 7 of 60

10/09/2020

10/08/2020

10/06/2020

10/05/2020

10/04/2020

09/29/2020

09/28/2020

09/27/2020

09/25/2020

08/24/2020

09/23/2020

09/21/2020

09/21/2020

09/44/2020

09/14/2020

09/12/2020

09/1 1/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<hibits to be identified in Rule

 
 

 

7.60

8.45

9.30

8.50

3.35

6.50

4.50

3.30

6.50

2.50

3.50

4.00

3.90

1.70

4.30

3.50

3.00

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$1,031.25

$1,161.88

$1,276.75

$1,168.75

$460.63

$893.75

$618.75

$453.75

$893.75

$343.75

$481.25

$550.00

$536.25

$233.75

$591.25

$481.25

$412.50

5/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 8 of 60

09/10/2020

09/09/2020

09/07/2020

09/06/2020

09/05/2020

09/01/2020

08/28/2020

08/27/2020

08/26/2020

08/25/2020

08/24/2020

08/23/2020

08/22/2020

08/21/2020

08/21/2020

08/20/2020

08/19/2020

 

Prepare for CWOSA meeting reviewed doucments shared by Dr.
Donaldson; Meeting with CWDSA staff regarding status of
program including students participating; prepared a list of things
to accomplish and report back in 30 days.

 

4.50

1.80

3.50

4.50

6.50

1.50

1.90

2.80

2.50

3.50

4.30

4.50

4.60

2.50

4,70

2.20

3.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$618.75

$247.50

$481.25

$618.75

$893.75

$206.25

$261.25

$385.00

$343.75

$481.25

$591.25

$618.75

$632.50

$343.75

$646.25

$302.50

$481.25

6/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

08/12/2020

08/04/2020

07/30/2020

07/29/2020

07/28/2020

07/27/2020

07/26/2020

07/25/2020

07/25/2020

07/24/2020

07/23/2020

07/22/2020

07/21/2020

07/20/2020

07/19/2020

07/18/2020

07/17/2020

 

Travel to Mills High School for Tour of Milis and Sylvan Hills
schools ; Toured Mills again; Rode bus to Sylvan Hills schools
(9th) and grades 10-12 Toured the various complexes on the
Syivan Hills campus; Fost visit conference with intervenors'
counsel

PCSSD Prepare for hearing; Appearance at hearing; abstract
witness testimony; conference with courtroom deputy re exhibits

Prepare for hearing... Atteridance/preparation at hearing Update
exhibits; preparation for next day hearing

PCSSD Prepare for hearing Court appearance and abstract of
witness testimony; post hearing review and preparation for next
day testimony

PCSSD Prepare for hearing Court appearance and abstract of

withess testimony; post hearing review

PCSSD Review of documents in preparation for Intervemors case
starting on Monday

Review of documents/exhibits; Conference with Bob P regarding
Intervenors case and testimony re student achievement

PCSSD Review of documents in preparation for Intervemors case
starting on Monday

Prepare for court hearing; attended hearing and assisted with
exhibits and abstract of testimony

Prepare for court hearing; attended hearing and assisted with
exhibits and abstract of testimony

Prepare for court hearing; attended hearing and assisted with
exhibits and abstract of testimony

Prepare for court hearing; attended hearing and assisted with
exhibits and abstract of testimony

Prepare for court hearing; attended hearing and assisted with
exhibits and abstract of testimony

Prepare for court hearing; review of exhibits and

Prepare for court hearing; review of exhibits

PCSSD Preparation for hearing, review of exhibits; Court hearing
- Assisted with exhibits and abstract of testimony

Page 9 of 60

2.58

5.50

4.60

6.50

10.50

8.50

2.50

3.20

3.50

5.80

6.50

8.50

8.50

8.50

4.50

6.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$354.75

$756.25

$632.50

$893.75

$1,443.75

$1,168.75

$343.75

$440.00

$481.25

$797.50

$893.75

$1,168.75

$1,168.75

$1,168.75

$618.75

$893.75

$1,168.75

7/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

07/16/2020

07/15/2020

07/14/2020

07/13/2020

07/12/2020

07/11/2020

07/10/2020

07/08/2020

07/07/2020

07/06/2020

07/05/2020

07/04/2020

07/03/2020

07/02/2020

07/01/2020

07/01/2020

06/28/2020

PCSSD Preparation for hearing, review of exhibits; Court hearing
~ Assisted with exhibits and abstract of testimony

PCSSD Preparation for hearing, review of exhibits; Court hearing
- Assisted with exhibits and abstract of testimony

PCSSD Preparation for hearing; Court hearing - Argument and
testimony of Alesia Smith

PCSSD Review of PCSSD exhibits; substitution exhibits;
continued review of PCSSD exhibits; finalized corrections to
exhibit list; draft summary of exhibits: Preparation for hearing

PCSSD Review of documents; substitution exhibits: continued

review of PCSSD exhibits; work of exhibit list

PCSSD REview of exhibits in preparation for trial with counsel,
Porter and Pressman

PCSSD Preparation for hearing; reviewed PCSSD exhibit 12
again regarding Achievement - school improvement plans

PCSSD Review of PCSSD trial exhibits

PCSSD Preparation ofr PreTrial Heaimg; Appearance at PreTrial
Hearing

PCSSD Identification and preparation of Exhibits; Preparation of
Witness List

PCSSD Identification and preparation of Exhibits

PCSSD Identification and preparation of Exhibits

PCSSD Identification and preparation of Exhibits

PCSSD Conference with Bob P re exhibits; identification and
preparation of exhibits for PCSSD Hearing on Motion for Unitary
Status;

PCSSD Additional Identification of exhibits

PCSSD Review of documents; conference with Bob P re exhibits
and exhibit list

PCSSD - Review of PCSSD documents; Preparation of exhibits

Page 10 of 60

8.50

8.50

7.50

3.80

2.50

2.00

3.50

3.50

3.50

6.50

8.50

12.50

3.60

5.20

3.30

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$1,168.75

$1,168.75

$1,031.25

$1,141.25

$522.50

$343.75

$275.00

$481.25

$206.25

$481.25

$481.25

$893.75

$1,168.75

$1,718.75

$495.00

$715.00

$453.75

8/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

06/26/2020

06/25/2020

06/24/2020

06/21/2020

06/20/2020

06/17/2020

06/17/2020

06/14/2020

06/14/2020

06/13/2020

06/11/2020

06/09/2020

06/09/2020

06/09/2020

06/08/2020

06/07/2020

06/04/2020

PCSSD COnference with Bob P re CWDSA; discussed exhibits re
monitoring; identification and preparation of exhibits re monitoring

PCSSD Conference with BobP re CWDSA; shared statistics;
Discussed exhibits for trial re discipline and monitoring:
identification of Intevenors' exhibits

PCSSD Preparation of exhibits

 

PCSSD File organization - pleading and exhibits

PCSSD Identification of documents in response to subpoena
dues tecum and RFP

 

PCSSD Identification of exhibits

PCSSD Conference with BPressman re Intervenors Pretrial Conf;
identification of exhibits; review of draft of response and brief to
Motion in Limine re Discipline

PCSSD Work with BPressman on Pretrial Conference;
Identification of exhibits

PCSSD Conference with Bob P re Limine motion re facilities
research re exhibits

PCSSD Continued Review of documents for exhibits re Pretrial
Conference Sheet

PCSSD Conference with BPressman— drafting of Pretrial
conference and Identification of exhibits; Review of documents for
exhibits

PCSSD Continued Review of documents for exhibits re Pretrial

Conference Sheet

PCSSD Started review of motion in limine re Springer testimony

PCSSD Conference with BPressman; discussion and draft of
Pretrial re PCSSD trial for week of July 14th

Review of my deposition transcript - over 350 pages

Page 11 of 60

6.60

4.60

3.67

2.00

3.00

6.50

1.50

1,60

2.40

2.50

1.30

3,50

4.50

1.50

2.10

3.80

$137.50

$137.50

$137.50

$137.60

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$907.50

$632.50

$504.63

$275.00

$412.50

$893.75

$206.25

$220.00

$330.00

$343.75

$178.75

$481.25

$618.75

$206.25

$151.25

$288.75

$522.50

9/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

06/04/2020

06/03/2020

06/02/2020

06/01/2020

05/30/2020

05/28/2020

05/28/2020

05/27/2020

05/27/2020

05/27/2020

05/26/2020

05/26/2020

05/24/2020

05/23/2020

05/23/2020

05/13/2020

05/12/2020

PCSSD - Review personal emails for documents responsive to
RFP and Subpoena duces tecum PCSSD - 2,7? JNPSD - 2.7

PCSSD Research - identification of documents for use In
response to PCSSD motions in limine

PCSSD Research - identification of documents for use in
rasponse to PCSSD motions in limine

PCSSD Research - identification of documents for use in

response to PCSSD motions in limine

PCSSD Responding to PCSSD RFP's

PCSSP Responding to PCSSD RFP's

PCSSD Review of documents re PCSSD's compliance efforts

PCSSD Conference with BP regarding response to PCCSD RFP

PCSSD Research - check case docket entries; secured copy of
PCSSD 1992 desegregation plan

 

PCSSD Search for monitoring doucments in response to RFP

 

PCSSD Search for monitoring doucments in response to RFP

PCSSD Search for monitoring doucments in response to RFP

 

PCSSD - Started review of email for emails between Springer and
PCSSD staff- Guess, Warren, Whitfield and others.

PCSSD - Review of documants produced by PCSSD related to
achievement conference with BOP

Page 12 of 60

§.40

2.50

2.50

2.50

4.50

275

1.45

0.80

1.00

1.60

2.50

2.50

2.50

1.25

3,50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$742.50

$343.75

$343.75

$343.75

$618.75

$378.13

$199.38

$110.00

$137.50

$220.00

$343.75

$343.75

$343.75

$412.50

$171.88

$481.25

$453.75

10/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

05/11/2020

06/07/2020

05/07/2020

06/07/2020

05/06/2020

05/06/2020

05/05/2020

05/06/2020

05/05/2020

05/02/2020

04/29/2020

04/28/2020

04/27/2020

04/26/2020

04/25/2020

04/22/2020

04/20/2020

PCSSD Conference with Bob P regarding PCSSD discovery
documents, scheduling order and Motion in Limine

 

 
   

achievernent including AVID

PCSSD Prepeared response to PCSSD's RFP and discussed
with B Pressman

PCSSD - Prepare for status conference; Appearance at Court
status conference for discussion of pending case Issues and
schedule- post conference discussions PCSSD 1.5 JNPSD - 1,5

PCSSD Prepared responses to RFP regarding monitoring
activities

 

 

 

meeting

 

PCSSD/JNPSD Prepared for manthly meeting; Attended and
participated in monthly meeting; post meeting discussion
1.1 PCSSD 1.1

 

PCSSD Review of PCSSD RFP's regarding school improvement
plans; prepared summary of findings

PCSSD File organization and review of PCSSD RFP documents
re discipline

PCSSD Conference with Bob P re discovery deficiencies and
RFP produced by PCSSD

 

PCSSD -Conference with BPressman re PCSSD RFP's regarding
RTL FEPSI and school climate surveys

PCSSD Conference with BPressman re documents produced by
PCSSD re facilities and discipline; review of documents

Page 13 of 60

0.30

0.80

2.30

3.00

2.00

3.00

1.75

2.00

2.20

3.30

0.70

2.00

0.70

2.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$220.00

$41.25

$110.00

$316.25

$412.50

$412.50

$275.00

$412.50

$240.63

$275.00

$302.50

$453.75

$412.50

$96.25

$276.00

$96.25

$343.75

11/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

04/18/2020

04/17/2020

04/14/2020

04/13/2020

04/13/2020

04/12/2020

04/1 1/2020

04/10/2020

04/09/2020

04/09/2020

04/08/2020

04/07/2020

04/06/2020

04/06/2020

04/03/2020

04/03/2020

04/01/2020

PCSSD Review of PCSSD improvement plans; Conference with
PCSSD educator to discuss PCSSD Improvement plans

   
   
 

g

as part of Ross Plan Goals

  

PCSSD- Travel to PCSSD Administrative offices to review
Johnson's binders re construction projects in PCSSD; review of
binders; secured copies from Johnson; retum trip to offices;
coples decuments and transmitted to all counsel

PCSSD Review of additional documents provided by PCCSD
including 2020 Master Plan documents and other facilities
documents,

PCSSD Telephone conference with Bob P regarding PCSSD
production requests dated 040320.

PCSSD Review of PCCSD school Improvement plans for
Charlotte Danielson framework and PD necessary for teachers

PGSSD Review of PCCSD school improvement plans for
Charlotte Danielson framework and PD necessary for teachers

PCSSD Conference with educator regarding the “how” with
respect to school improvement plans; discussed Charlotte
Danielson framework and PD necessary for teachers

PCSSD Review of elementary school school improvement plans
for Ross Plan goals

PCSSD Rreview of elementary school school improvement plans
for AVID strategies and/or interventions

PCSSD - Review of PCSSD documents re facilities and Steering
committee; Conference with counsel re deposition of Dr. Janice
Warren; Attended the deposition of Janice Warren

PCSSD - Review of documents re deposition; Conference with
counsel Porter regarding Dr. Janice Warren

PCSSD Telephone conference with BPressman regarding
PCSSD discovery documents re facilities

PCSSD Preparation for deposition of Janice Warren; prepared
and reviewed doucments to share with APorter for deposition

PCSSD Telephone conference with Brad Chilcot about the Mills
High schoot project and revisions to original plan, etc.
Summarized our conversation and shared with counsel

PCSSD Review of RFP regarding facilities

PCSSD Review of blue print and sketch drawings for new Mills
school and made notes for Counsel BPressman

Page 14 of 60

3.20

1.20

1.35

2.12

0.90

2,00

2.00

1.80

1.70

1.20

6.00

1.00

3.50

4.25

2.00

2.80

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.60

$440.00

$165.00

$185.63

$291.50

$123.75

$275.00

$275.00

$247.50

$233.75

$165.00

$825.00

$137.50

$178.75

$481.25

$171.88

$275.00

$385.00

12/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

03/28/2020

03/27/2020

03/26/2020

03/25/2020

03/25/2020

03/24/2020

03/23/2020

03/22/2020

03/21/2020

03/20/2020

03/19/2020

03/19/2020

03/18/2020

03/17/2020

03/17/2020

03/16/2020

03/15/2020

PCSSD Conference with BPressman re PCSSD discipline and
monitoring; Drafted RFP's regarding same Reviewed discipline
documents and monitoring documents

Retrieved from ECF PCSSD status report re facilities and read
same; discussed with BP

PCSSD - Participated in court ordered monthly meeting by phone
conference with counsel PCSSD - .425 JNPSD - .425

PCSSD Conference with PCSSD counsel and Intervenors
counsel re discovery issues

 

PCSSD Another review of declaration and motion re expert
reports

PCSSD - Review of declaration; conference with BPressman;
finalize declaration.

PCSSD Review of declaration

 

PCSSD Continued work on exhibits motion re expert reparts

PCSSD Conference with Counsel Pressman re scheduling order
and things to do; received instructions re student achievement
review documents

PCSSD Review of RFP regarding Achievement- AVID, Oriven
and steering committee meetings Drafted notes for counsel
review

 

 

PCSSD Review of draft motion re expert report, preparation of
exhibits.

File organization

PCSSD Continuation identification of exhibits for motion re expert
reports; copied and drafted exhibit list

Page 15 of 60

1.50

0.50

0.85

1.00

2.50

0.80

0.80

7.00

2.00

1.50

6.50

3.00

3.70

2.50

1.50

3.00

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$206.25

$68.75

$116.88

$137.50

$343.75

$110.00

$110.00

$137.50

$275.00

$206.25

$151.25

$893.75

$412.50

$508.75

$343.75

$206.25

$412.50

13/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

03/14/2020

03/14/2020

03/13/2020

03/09/2020

03/09/2020

93/09/2020

03/05/2020

02/28/2020

02/26/2020

02/21/2020

02/21/2020

02/19/2020

o2/17/2020

02/12/2020

02/12/2020

02/10/2020

02/09/2020

PCSSD Review of facilities meeting minutes

PCSSD Review of draft motion re expert reports; started review of
emails and documents

Conference with APorter and BPressman re PCSSD's RFP

   

notify the Court of same.

PCSSD Telephone conference with BPressman re status report
to Court and additional issues that need to be bought to the
attention of the Court re Expert reports; discussed the
identification of documents and affidavit; discussed PCSSD's
counsel lack of production of discovery requests documents

PCSSD Per Counsel direction, sent followup email to PCSSD
counsel regarding persons who have complained about PCSSD's
PLan 2000 compliance

Meeting with APorter and BPressman regarding PCSSD's lack of
response to Intervernors discovery requests; Travel to PCSSD
counsel office re same fo discuss discovery issues; return trip

PCSSD Conference with AP and BP re facilities issues in PCSSD

 

PCSSD Preparation for meeting on 2/27 with Dr. Donaldson and
CWDSA staff.

PCSSD Drafted Sth RFP te PCSSD regarding student
achievement for counsel review

PCSSD Preparation of exhibits for use in C Johnson deposition
(1.0) ; Travel to PCSSD counsel's office for deposition of C
Johnson; took notes

PCSSD Preparation of exhibits for use in C Johnson deposition;
Conterence with BPressman and APorter re C Johnson's
deposition

PCSSD -Conference with BPressman regarding identification of
documents for the deposition of Curtis Johnson

 

Page 16 of 60

2.50

2.50

0.90

0.30

0.50

0.20

2.30

1.20

1.20

0.50

0.25

1.00

1.10

0.50

0.30

§.50

$137,50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$343.75

$343.75

$123.75

$41.25

368.75

$27.50

$316.25

$165.00

$165.00

$68.75

$34.38

$137.50

$151.25

$68.75

$41.25

$343,75

$76.25

14/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

02/08/2020

02/07/2020

02/05/2020

02/04/2020

02/04/2020

02/02/2020

01/31/2020

01/29/2020

01/27/2020

01/23/2020

01/23/2020

01/23/2020

01/22/2020

01/22/2020

01/22/2020

01/21/2020

01/21/2020

 

 

PCSSD - conference with BPressman re PCSSD discovery
requests- Identified areas of monitoring that have been disclosed
te PCSSD

PCSSD - reviewed PCSSD presentation by C Johnson;
Conference with BPressman re same; discussed additional
comments from facilities meeting and documents; discussed
comments from persons in attendance.

JNP.

  
 

 

documents

PCSSD - Received presentation from C Johnson re facilities
meeting; Summarize notes from meeting; shared same with Bob
P and others team members along with presentation by Johnson

PCSSD - research re AVID; shared with Intervenors counsel for
use in preparation for hearing

JN!

  
 

 

PCSSD - Travel to PCSSD to attend public Facilities Plan
meeting; attended meeting; secure copies of plan re Mills being
distributed to the public requested copy of pointpoint presentation
from C Johnson; Retum tip

Page 17 of 60

1.50

1.80

2.20

4.75

3.65

0.60

0.30

0.80

1.60

2.50

1.60

0.80

0.30

0.40

0.75

1.25

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$206.25

$206.25

$247.50

$302.50

$653.13

$501.88

$82.50

$41.25

$110.00

$220.00

$343.75

$220.00

$110.00

$41.25

$55.00

$103.13

$171.88

15/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

01/17/2020

01/17/2020

01/46/2020

01/14/2020

01/14/2020

01/13/2020

04/4 1/2020

01/10/2020

01/40/2020

01/10/2020

01/09/2020

01/08/2020

01/06/2020

01/06/2020

01/05/2020

01/03/2020

01/02/2020

Review of PCCSD status report regarding unitary status with
respect to student achievement; made notes

Preparation for court ordered monthly meeting; attended and
participated in monthly meeting; debriefing after the meeting
PCSSD - .875 JNPS

 

Meeting with A Porter and Bob P to discuss meeting agenda for
court ordered monthly meeting on tomorrow...discipline, student
achievement, etc PCSSD - .625

 

 

PCSSD - Conf with AP re meeting with Court expert and discuss
findings in reports completed by CE.

Receipt of PCSSD expert witness documents and other
documents served by PCSSD; shared same with BP due to
printing complications

 

Retrieved from ECF Court expert report re PCSSD monitoring
and read same

 

 

 

PCSSD - phone conference with BPressman regarding
nonresponsive documents produced by PCSSD; review of same

 

Prepared summary of meeting with Court Expert PCSSD - 35

5

 

Page 18 of 60

1.75

1.75

1.25

0.80

0.40

1.00

0.80

1.00

0.30

2.40

1.80

0.45

0.50

0.50

1.30

2.50

0.70

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$240.63

$240.63

$171.88

$110.00

$55.00

$137.50

$110.00

$137.50

$41.25

$330.00

$247.50

$61.88

$68.75

$68.75

$178.76

$343.75

$96.25

16/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

01/2/2020

01/02/2020

01/01/2020

12/29/2019

12/28/2019

12/27/2019

12/23/2019

12/19/2019

12/19/2019

12/19/2019

12/18/2019

12M6/2019

42/15/2019

Meeting with Court Expert to discuss process used for
development of summary reports PCSSD - .70 Ji ‘

 

Review of ODM Report dated June 2014 PCSSD -.5#

 

PCSSD - review of drafted responses to PCSSD discovery
requests

Continued review of PCSSD RFP responses - D. Scott file

Continued review of PCSSD documents in response to FOIA;
send FOIA request to AR Division of Public School Facilities re
2019 PCSSD Facilities doucment

Telephone conference with B Pressman te discuss PCSSD
discovery responses re facilities and the lack thereof; discussed
PCSSD obligations re discipline plan compliance; discussed lack
of addressing College Station and Harris and district's future plans
re College Station; started review documents provided by PCSSD
to date; discussed interview with Court Expert regarding her
process

Review of Notes shared with JWW’'s in August 2019, regarding
district's compliance; Review of PCSSD 's Compliance and
Monitoring Reports for 2016-2019 and review of Court's order §/
19/2011 re compliance; Conference with B Pressman regarding
PCSSD's obligations under Section N of Plan 2000 as posed by
Court Expert; Drafted comments and reviewed with Bob P

PCSSD - Travel to PCSSD for student hearing - expulsion
recommendation; student did not receive paperwork prior to the
hearing and Hearing officer change code from Rute 25 to Rule 18-
requested documentation regarding change; hearing officer
declined to provide and postponed hearing

PCSSD - Travel to PCSSD regarding expulsion hearing of class
member from earlier today- charged with Terrostic Threatening
with no evidence of threat- student recommended for expulsion -
Student has 504 pian with impulsive behavior noted - committee
members did not note students previous impulsive behavior and
mothers disagreement with finding of the committee - after
hearing, HO will allow student fo complete course work to secure
his diploma; in addition he will be allowed to walk at graudation.

PCSSD - Travel to PCSSD for court ordered monthly meeting -
made requests again for documents shared with Court Expert
regarding re Reports - PCSSD and JNPSD still have not provided
documents regarding achievement and JNPSD states that no
documents were provided to Expert regarding L3 Staffing
Incentives; PCSSD confirmed request re Intervenors responses to
have 10 day extension; conference with Supt regarding student
participation in extracurricular activity and co tinued discipline
concems involving another student J! =0 PCSSD- 1.3

 

Discussion with BPressman Expert report regarding facillties;
identified factual inaccuracies to be submitted fo her.

PCSSD Conference with AP re PCSSD Motion for Unitary Status

PCSSD - review of Joshua position statement re PCSSD
compliance with facilities obligation per request from Court
Expert; prepared exhibits for statement; discussed with Bob P

Page 19 of 60

1,40

0.80

1.45

1.25

0.53

3.60

1.50

1.40

2.30

070

0.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$192.50

$137.50

3110.00

$199.38

$171.88

$72.88

$495.00

$206.25

$192.50

$316.25

$96.25

$68.75

$478.75

17/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

12/14/2019

12/13/2019

12/12/2019

12/17/2019

12/09/2019

12/07/2019

12/06/2019

12/05/2019

12/05/2019

12/04/2019

12/03/2019

12/01/2019

11/30/2019

11/30/2019

11/29/2019

11/28/2019

11/28/2013

PCSSD Read Court expert report re PCSSD achievement;
reviewed PCSSD achievement documents

PCSSD - monitoring visit to Mills High School attended school
leadership team meeting involving e-scheol reports of teacher and
student attendance, discipline, and test results.

Retrieved from ECF Court Order re email and letters received by
the Court. Read same

Work on PCSSD discovery requests; research document filings

 

 

Telephone conference with BP regarding PCSSD discovery;
Review of PCSSD discovery requests for responses to same;
Meeting with APorter to discuss responses to PCSSD discovery
Tequests

 

Work on RFP's regarding PCSSD

   

 

student achievem

 

 

Reviewed PCSSD discipline and monitoring reports

 

Reviewed Plan 2000; Review of Expert reports regarding PCSSD
compliance with remaining obligations under Plan 2000

Reviewed Plan 2000; Review of Expert reports regarding JNPSD
compliance with remaining obligations under Plan 2000

Draft of discovery requests for PCSSD

Page 20 of 60

1.50

1.80

0.60

3.00

3.50

4.00

2.50

2.00

1.00

1.00

4.00

1.00

1.00

2.00

2.00

2.50

1.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$206.25

$247.50

$82.50

$412.50

$481.25

$137.50

$343.75

$275.00

$137.50

$137.50

$550.00

$137.50

$137.50

$275.00

$275.00

$343.76

$206.25

18/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

11/26/2019

41/23/2019

11/23/2019

11/21/2019

11/18/2019

11/11/2019

11/09/2019

10/25/2018

10/24/2019

10/24/2019

10/18/2019

10/15/2019

10/11/2019

10/10/2019

10/08/2019

10/08/2019

10/07/2019

Retieved and read ECF Notice re PCSSD facilities status report

 

Prepare for conference with Bob P; pulled staff roster and
attendance from website - Prepare for unitary and request for
discovery documents Discussion Mills facility in detail - classes,
number of teachers and subjects, taught, lighting in the facility
and teacher room sharing, etc.

Prepare for monthly meeting; Travel to JNPSD for court ordered
monthly meeting; attendance and participation in meeting PCSSD
~ 1.0 JN 1,0

 

Prepare for meeting with counsel! identified documents;
Attendance at conference in review of response to INPSD and
PCSSD notice of unitary; discussion regarding discovery
documents and potential witnesses.

Meeting with Intervenors counsel regarding response due to
PCSSD and JNPSD notice of unitary status- discussed notices re

same

 

PCSSD Preparation for court ordered monthly meeting
Attendance and participation in meeting; post meeting conference
PCSSD-1.5 t

 

PCSSD - Receipt and review of PCSSD Master Facilities Plan
document for 2018

 

PCSSD Retrieved Court expert report from ECF; Read Court
expert report re discipline in PCSSD

Conference with JWW, BP and AP re responses to PCSSD
facilities report

 

PCSSD - Review of PCSSD school improvements plans - located
on website

PCSSD - research - pulled improvement plans from PCSSD
website...reviewed improvement plans fer content and plan
obligations

PCSSD - research - prepared notebook regarding timeline of
events regarding PCSSD faciltles

PCSSD - Research regarding PCSSD's DRIVEN and AVID
programs

Page 21 of 60

0.50

2.80

3.30

2.00

2.80

1.00

2.50

3.00

2.50

1.20

0.30

3.00

2.50

2.50

2.00

1.75

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$68.75

$385.00

$453.75

$275.00

$385.00

$137.50

$343.75

$412.50

$137.50

$343.75

$165.00

$41.25

$412.50

$343.75

$343.75

$275.00

$240.63

19/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

10/04/2019

09/30/2019

09/30/2079

08/28/2019

08/28/2019

08/28/2019

08/22/2019

08/21/2019

08/12/2019

07/30/2019

06/24/2019

06/05/2019

05/30/2019

05/17/2019

05/16/2019

05/03/2019

Preparation for conference regarding Court's Orders (Document
5502 and 5503); identification of previous Court orders regarding
areas of unitary status; Review of Plan 2000; Conference with
JWW, BP, and AP regarding Court orders (5502 and 5503) and
subsequent filings by PCSSD and JNPSD regarding facilities.
Developed plan of action

 

PCSSD- Read PCSSD Facilities report

fs of Court re

 
 

TBR and
for filing

Preparation for meeting with CWDSA; Meeting with CWDSA staff-
Donaldson, Smith and Laveme, JWW and Bolden regarding
budget and program outcomes; discuss future of the program;
reviewed proposed budget PCSSD - 1.75 JN

 

Draft of monitoring findings for discussion with JWW prior to
monthly meeting; discussion with JWW PCSSD - 1.65 Jt
1.65

 

 

 

Review PCSSD monitoring document from 2016-17 ' checked to
locate monitoring reports for 2017 through 2019; sent email to Dr.
Warren regarding same. Conference with staff member regarding
discriminatory practices in PCSSD re staff; use of incentive for
staff placement

Preparation for meeting of parties; review of PCSSD facility
reports; draft of Joshua monitoring activities; meeting with parties

Review of monitoring reports and schcol improvement plans:
Draft of monitoring findings for 18-19 school year for discussion
with JWW

Conference with Monitor Bolden regard CWDSA 4 day program
and status

Conference with Monitor regarding CWDSA recruitment

Read of article regarding CWDSA graduate receiving doctorate
degree and working at UALR; shared dissertation and article with
PCSSD staff member; forwarded copy to judge

Review of monitoring activities and efforts to recruit students to
summer programs, correspondence with Dr. Amber Smith re
same; conference call with parent regarding CWDSA program

Memo to monitors regarding CWDSA recruiting activities;
discussed expectations

Page 22 of 60

3.80

0.70

0.50

2.50

3.50

3.30

3.50

2.50

2.50

3.00

0.50

1.50

1.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$522.50

$96.25

$68.75

$343.75

$481.25

$453.75

$481.25

$481.25

$343.75

$343.75

$412.50

$68.75

$68.75

$206.25

$206.25

$82.50

20/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 23 of 60

04/30/2019

04/24/2019

04/24/2019

04/17/2019

04/10/2019

04/04/2019

04/03/2019

03/29/2019

03/28/2019

03/27/2019

03/19/2019

03/18/2019

03/18/2019

03/14/2019

Memo to monitors re CWDSA recruitment re summer programs.

Travel to PCSSD for court ordered monthly meeting; Presentation
by CWDSA staff, Dr. Donaldson and Dr.Smith regarding four year
summary report; Communicated Joshua monitoring findings
regarding participation by districts in CWDSA post meeting
discussions with JWW es:

Meeting with CWDSA staff, Dr, Donaldson and Or. Smith
regarding CWDSA activities to date and final four year summative
report; discussed Senior Summer Bridge and 4 Day Bridge and
recruitment strategles and activities

 

read doctoral student findings of CWDSA and compared findings
with PCSSD documents

Conference with Dr. Donaldson regarding draft year summary
report; received summative evaluation form doctoral student
regarding findings of CWDSA; review of findings PCSSD - 1.25

 

Conference with BobP re PCSSD0 facilities monitoring report
prepared by me for developing strategies

 

JNPSD Prepare for monthly court ordered meeting Meeting of
parties - discussed remaining obligations under Plan 2000 -
discussed with PCSSD facilities, discipline - referrals to Juvenile
court; academic achievement, monitoring - no reports since
2017-18 as in previous years (covering Special Ed, GT,
extracurricular activities, district staff, etc. and staff stipulation
regarding incentive funds to recruit more AA re JNPSD - covered
same areas - facilities - concern re construction schedule - Middle
school prior to all other elementary schools, L# staffing obligation
and monitoring reports as identified in the discussion with

PCSSD; post meeting conference PCSSD - 1.4

 

Conference with BP re PCSSD facilities facts

 

Staffing L3

Conference with BP re PCSD facilities facts and reviewed
documents

PCSSD Meeting with monitors to discuss findings and to discuss
steering committee findings

Conference with BP regarding monitoring visits to Mills Middle
and Mills High regarding facillty compliance concems

Travel to Mills Middle and Mills High school for inspection of
facility; spoke with administrators and staff at each of the school:
prepared reply to PCSSD response dated 3/7/19 regarding the
status of equalizing these facilities; drafted findings

0.20

2.50

1.00

2.50

2.50

0.25

1,50

2.80

0.30

1.30

1.30

0.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$27.50

$343.75

$137.50

$343.75

$343.75

$34.38

$206.25

$385.00

$41.25

$178.75

$178.75

$68.75

$154.00

$453.75

21/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 24 of 60

03/14/2019

03/11/2019

03/08/2019

03/07/2019

03/05/2019

03/05/2019

03/04/2019

03/01/2019

02/27/2019

02/25/2019

02/25/2019

02/21/2019

02/20/2019

Travel to PCSSD administrative offices for Steering committee
meeting for the develepment of school improvement plans to
address academic achievement and discipline in PCSSD schools;
reviewed protocols and additional review of SIP binders from
schools .

Conference with monitors and JWW to discuss monitoring
findings re PCSSD and additional instructions regarding
monitoring

Review of documents re student hearing; Summarized the
concems regarding discipline as a result of the hearing.

Travel to PCSSD administrative offices for hearing before Hearing
Officer Whitfield; hearing before Whitfield; retum trip and
debriefing with JWW

PCSSD - email communication to Dr. Warren regarding racial
incident at Sylvan Hills High school; as well as disciplinary
incidents at same schools where students are being referred to
police by school officials.

PCSSD - email communication to Dr. McNulty, counsel and
others regarding the new JNPSD high school and grave concems
regarding the unequainess of Mills compared to JNPSD; shared
notes and blue print drawing of new JNPSD scheol

PCSSD - meeting with monitors to discuss monitoring activities to
date re POSSD schools visited; discussed changing in monitoring
observation form; results frem steering committee regarding
Education Plan goals.

 

regarding meeting and visit

 

Prepare for meeting with monitors JNPSD - Discussed JNPSD
staffing obligations and lack of cooperation from JNPSD officials
including counsel Richardson regarding L3 staffing obligations
Meet with monitors to discuss monitoring activities to date;
Covered results of PCSSD Steering Committee meeting and
protocol being utilized regarding Plan 2000 commitments in
Education Plan; Discussed monitoring activities for March;
Discussed recruiting activities for CWDSA PCSSD - .515 J
515

 

PCSSD - prepared memo to Bolden and Smith regarding
monitoring meeting scheduled for Monday, 2/25 regarding
monitoring activities in the PCSSD. shared protocol from Steering
Committee meeting

PCSSD - Review of Education Plan for PCSSD Travel to PCSSD
administrative for meeting of Steering Committee; Committee
members reviewed the binders improvements plans and
supporting documentation from each school in the district related
to the Ross Plan Education to address discipline and academic
achievement ~ scored binders from each school to determine

 

1.20

1.50

3.20

0.30

0.60

1.30

2.80

0.30

1.03

0.40

2.90

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.60

$165.00

$206.25

$206.25

$440.00

$41.25

$82.50

$178.75

$385.00

$41.25

$141.63

$137.50

$55.00

$398.75

22/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 25 of 60

whether they included the following inforrnation: Education Plan
goals, required tabs for information; goals separated by tabs with
statement of goals, data, evidence, and evaluation. Summarized
the results of the review- Need for more specific narrative
regarding results, evidence and next steps - No evidence of Goal
6 Shared Steering Committee findings with JWW

1.00 $137.50 $137.50
02/20/2019

 

JNPSD - Monitoring of plan compliance of L3 - Incentives to 1.50 $137.50 $206.25
attract teachers - Need to determine number of AA teachers in
core subjects this year compared to previous year receipt of email
from Richardson and Dr. Bone regarding my request to identify
the race of teachers at the middie school and high school after
receipt of master schedule with identity of teachers and subjects
being taught Discussed with BP ~ reviewed reviewed Court's
order regarding staff - sent email to PCSSD regarding their
maintenance of staff racial identities at each of the schools in
PCSSD Response shows lack of cooperation - will discuss at next
court ordered monthly meeting 3 PCSSD -.2

02/13/2019

     

PCSSD Review of PCSSD reports to Court regarding facilities; 1.85 $137.50 $254.38
conference with Bob P regarding same; assisted in drafting of

letter to PCSSD counsel regarding reports and Identification of

concems re same

02/07/2019

PCSSD - Meeting with monitors to discuss monitoring activities in 1.00 $137.50 $137.50

02/04/2019 the PCSSD

0.40 $137.50 $55.00

 

Discussed CWDSA monitoring activities
02/04/2019

0.40 $137.50 $55.00

 

02/04/2019

Review of CWDSA draft report PCSSD - .625 1.25 $137.50 $171.88

 

01/25/2019

Meeting with Dr. Smith regarding yearly CWDSA report PCSSD - 0.75 $137.50 $103.13
325 INE

 

01/24/2019

0.50 $137.50 $68.75
01/23/2019

 

Prepare for court ordered monthly meeting; Travel to PCSSD for 1.10 $137.50 $151.25
monthly meeting; presentations by PCSSD regarding academic

achievement and status of AVID Implementation and updates to

schools strategic plans; presentation by JNPSD regarding 1st

semester discipline report; discussed concems regarding

discipline and referrral te juvenile system and police authorities;

also shared draft CWDSA report and request that CWDSA attend

next monthly meeting by PCSSD - PCSSD - .55 JNPSD=s55

PCSSD - Conference with PCSSD officials regarding new Mills 0.80 $137.50 $110.00
facility heating problems; travel to Mills for monitoring visit

regarding same; visited gym, locker rooms and other adjacent

rooms re this concern; observed concems regarding hot and cold

water in the locker rooms, therapy rooms, coaches offices, etc.

01/23/2019

01/23/2019

Prepare for meeting- Meeting with monitors te discuss monitoring 1.50 $137.50 $206.25
activities to date; discussed monitoring findings re JNPSD;

monitoring findgs re PCSSD; activities with CWDSA; discussed

schedule of future monitoring activities PCSSD - .75 JNFSHeo7S

01/22/2019

23/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

01/18/2019

04/17/2019

01/16/2019

01/16/2019

01/08/2019

12/19/2018

12/18/2018

12/18/2018

12/06/2018

12/05/2018

12/04/2018

11/28/2018

4144/2018

11/44/2018

 

 

  

Apri
Prepare for meeting with CWDSA - Drs. Donaldson and Smith

regarding report for 2018; meeting to discuss summative reports:
discussed next steps PCSSD - 1.3 and J

 

Meeting with monitors to discuss monitoring activities for the
remainder of the year; discussed dates of monitoring and other
activities including CWDSA; discussed findings in JNPSD and
PCSSD discussed new monitoring instrument; discussed strategic
plans for district PCSSD - .715

   

Prepare for monthly- conference with JWW- developed an
agenda and documented Joshua concems and findings re
monitoring to be shared with JNPSD and PCSSD; appeared at
meeting on behalf of Joshua; post meeting conference with Court
expert and post meeting conference with JWW PCSSD - 2.0

 

Meeting with Monitors to discuss monitoring activities to date;
discussed concerns regarding monitoring in Jacksonville School
District; JNPSD has instituted a practice that causes time
monitoring to be doubled- administrators goes to each classroom
with monitor; need to discuss at next monthly meeting; Discussed
activites with CWDSA; discussed time statements and others
monitoring concerns; discussed schedule for the remainder of the
year PCSSD - .55 ; :

    
 

Travel to PCSSD for quarterly monitoring meeting and combined
with monthly meeting. Topic of discussion was discipline from
PCSSD and JNPSD; post meeting discussion with JWW PCSSD -
1.5 JN -

PCSSD - reviewed the account balances for new and renovated
facilities recently shared by the district; review email
correspondence from Bob P, research and provided requested
information re enrollment at Robinson schools and Mills schools;
subsequent data on Sylvan Hills as well

 

 

 

Page 26 of 60

1.20

1.50

1.90

1.60

1.43

0.80

0.30

4.50

1,50

2.25

3.00

0.75

0.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$165.00

$206.25

$261.25

$220.00

$196.63

$110.00

$41.25

$618.75

$206.25

$161.25

$309.38

$412.50

$103.13

$68.75

24/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

11/13/2018

11/12/2018

11/08/2018

11/08/2018

11/08/2018

11/08/2018

41/06/2018

11/06/2018

11/02/2018

11/01/2018

10/31/2018

10/26/2018

10/22/2018

PCSSD - travel to PCSSD for facillites meeting- update on the
status of facilities constructed and under construction - Mills
Middle, Mills High, Robinson and Sylvan Hills - Conference with
Or. McNulty, Board member and C Johnson regarding equalizing
facilites; retum trip to office; post meeting conference with JWW

Conference with BP discussing PCSSD facilities and facilities
meeting on November 6th with new operations manager and
other persons involved In construction; reviewed facility concems
by principals; reviewed PCSSD construction accounting
documents for different construction projects - Mills, Mills Middle,
Robinson and Sylvan Hills; identified additional documents to
secure..

PCSSD - Conference with JWW regarding planned ribbon cutting
at Mills scheduled for next Tuesday and concerns being raised by
parents regarding same due to inequities at Mills; discussed
findings as a result of Facilities meeting at PCSSD; Shared ED of
Facilities candied admissions regarding Mills; shared summary of
meeting; contacted staff persons and previous alumni to secure
additional concems regarding Mills Research PCSSD Board
minutes and agenda and shared with BP along with a copy of
facilities meeting summary

PCSSD - Telephone conference with PCSSD parent regarding
the inequities of the Mills facility—

 

PCSSD- Conference withe Monitor Smith regarding meeting re
academic achievement and plans by PCSSD regarding
implementation of Plan 2000 obligations and achievement gap

PCSSD - used personal vehicle for travel to PCSSD regarding
facilities meeting/ update with Director of Operatains, Asst Supt
for Equity, PCSSD Maintenance and Operations personnel and
other construction managers and architects for Mills, Robinson,
and Sylvan Hills projects

PCSSD - Post meeting conference with JWW re meeting
discussions and details; Curtis Johnson acknowleldged that funds
were low so the PCSSD cut at least 8 classrooms from Mills
project ; agreed to share initial plans and post plans of project;
discussed obligations under Plan 2000 and Johnson's response;
discussed plans for new Sylvan Hills facility and costs

 

PCSSD - Travel to PCSSD administrative offices for tour of
PCSSD schools - College Station, Mills Middle, Harris and Sytvan
Hills- Briefing with JWW regarding observations

 

PCSSD - Received call from parents re concern with PCSSD
facilities - Mills and Mills Middle Reviewed concems; conference
with JWW; conference with principal

PCSSD - Telephone conference with Parent Blackmon regarding
academic concems at Sylvan Hills Middle Shcool- failure of staff
to establish and implementation of accommodations for academic
success; sent email to principal and assistant to request status of
same

Page 27 of 60

2.35

4.10

3.30

1.50

0.60

0.20

2.10

0.50

3.30

5.75

1.45

0.53

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$323.13

$151.25

$453.75

$206.25

$82.50

$27.60

$288.75

$68.75

$453.75

$790.63

$199.38

$206.25

$72.88

20/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

10/18/2018

10/17/2018

10/15/2018

10/11/2018

10/11/2018

10/08/2018

10/02/2018

09/28/2018

09/28/2018

09/27/2018

09/24/2018

09/24/2018

09/18/2018

09/48/2018

09/14/2018

09/12/2018

 

  

CWDSA -Prepare for meeting with Dr. DOnaldsen and Dr. Smith;
discuss status of programs changes, recruitment activities and
future funding JINPSD=s6Sand PCSSD - .55

JNPSD - Search - raview of time records and notes from trial
regarding facilities

Conference with Dr. Smith re CWDSA activities; reset meeting
dates

JNPSD - Telephone conference with Ms. Ellis regarding concems
at JNPSD involving her son's academic achievement and
discipline use of computers and charges- failure to Implement 504
accomodations, etc. She will forward emails «

PCSSD - Travel fo PCSSD for Plan 2000 monitoring meeting of
Plan 2000 compliance Discussion of activities related sections
where PCSSD has obtained unitary status - PCSSD aware of
continued obligations (stipulations) regarding Special Education
and Staffing

PCSSD - Prepare for meeting with PCSSD Meeting with JWW re
same; attended Court ordered meeting of the parties- PCSSD
discussion of student achievement, le, FEPSI data,
disaggregation of data; debriefing with JWW after meeting

Travel to PCSSD for Steering committee meeting Discussed
developed of schoo! improvement plans; retum trip to office and
debrief of JWW of discussions

PCSSD - Review of school improvement plans for College
Station, Bates, Landmark and Harris

PCSSD - Review of school improvement plans for Mills and, Mills
Middle PCSSD- Travel to PCSSD for meeting with Steering
Committee related to implementation of Plan 2000 obligations
regarding student achievement; presentation by district re plans;
set subsequent meeting

Preparation for hearing; Identity of motions filed to date re
facilities; Appearance at hearing

PCSSD -Research regarding Joshua monitoring in PCSSD;
drafted report; discussed with JWW; finalized report after
discussion

PCSSD -Meeting with Sam Jones to go over discovery
responses.

PCSSD -Prepare for meeting; Meeting with JWW, Sam Jones and
new PCSSD Supt McNulty regarding remaining obligations Plan
2000

PCSSD - Travel te PCSSD for meeting with CWDSA and PCSSD
counselors regarding CWDSA program changes and scheduling
for the new school year; met and discussed same.

PCSSD - Receipt of letter correspondence from Sam Jones
regarding responses to PCSSD discovery regarding facilities;
reviewed and provided supplemental responses to the inquiry.
Invited Counse! to meet with me to discuss responses.

Page 28 of 60

0.75

1.00

0.60

2.85

3.60

2.30

2.50

2.20

0.75

0.45

2.00

2.25

0.75

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$103.13

$181.25

$137.50

$27.50

$82.50

$391.88

$495.00

$316.25

$343.75

$302.50

$481.25

$103.13

$61.88

$275.00

$309.38

$103.13

26/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

08/29/2018

08/23/2018

08/23/2018

08/23/2018

08/22/2018

08/21/2018

08/18/2018

08/15/2018

08/15/2018

08/07/2018

07/24/2018

07/24/2018

07/18/2018

07/18/2018

O7/05/2018

07/04/2018

PCSSD - work on PCSSD discovery request; finalized for JWW’'s
review

PCSSD - call from patron of PCSSD voicing concems regarding
College Station facility - believes that the PCSSD is now trying to
give the school a face lift now that the Court is scheduled to visit -
ls there something that can be done? Shared copy of brief
regarding PCSSD facilities filed on 7/4/18

Meeting with JWW; Meeting with JWW and monitors to discuss
monitoring activities for 2018-19 PCSSD - 1.15 JNPSD - 1.15

Preparation for meeting - Meeting with CWDSA staff including
Drs. Donaldson and Smith regarding program plans for 2018-19
PCSSD - 1.625 JNPSD - 1.625

PCSSD - work PCCSD discovery request

JNPSD - Conference with JWW regarding JNPSD facilities; Travel
to JNPSD for court ordered monthly meeting and visit to new
JNPSD elementary school - Toured school with principal and
assistant, JNPSD supt and asst supts, PCSSD supt and lawyers
for PCSSD, JNPSD and Joshua’ return trip to LR

PCSSD - Work on PCSSD discovery request regarding facilities

PCSSD - Work on PCSSD discovery request regarding facilities

Meeting with Dr Donaldson re CWDSA; discussed new students
entering UALR and PSC participating in program PCSSD - .25
JNPSD - .25

PCSSD - Work on PCSSD discovery request regarding facilities

PCSSD - Review and work with BP on responses to PCSSD
interrogatories and requests for production dated 7/13/18
regarding facilities and other plan obligations r

PCSSD - Work on responding to PCCSD requests for production
of documents; checked 2016 emails

JNPSD review of JNPSD school improvement plans- draft of
email to Supts Duffie and Bone

Preparation for court ordered meeting; discussion of concems;
participated In monthly meeting; post meeting conference with
Bob P.

PCSSD - Review of Staffing reports and activities reports

PCSSD - Review of facts regarding motion and memorandum
regarding PCSSD facilities; finalized affidavit; prepared exhibits
and memo for filing

Page 29 of 60

0.50

3.30

3.25

1.30

2.30

2.75

3.58

0.50

2.35

2.65

1.70

3.25

4,30

6.30

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$343.75

$68.75

$453.75

$446.88

$178.75

$316.25

$378.13

$402.25

$68.75

$323.13

$364.38

$233.75

$446.88

$591.25

$137.50

$868.25

27/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

07/03/2018

06/25/2018

06/25/2018

06/22/2018

06/21/2018

06/20/2018

06/18/2018

06/18/2018

06/12/2018

06/11/2018

06/10/2018

06/08/2018

06/07/2018

06/06/2018

06/05/2018

06/04/2018

05/31/2018

PCSSD - Review of facts regarding motion and memorandum
regarding PCSSD facilities; draft of affidavit

PCSSD - Research - review of documents regarding the lack of
Plan compliance attributable to Derek Scott; scanned and
forwarded same to BobP

Review of monitoring reports from PCSSD and JNPSD re
discipline for previous school years; drafted agenda for meeting
for discussion

Meeting with CWDSA staff - Dr. Donaldson, Dr. Smith and others
regarding activities for the year, results for the years and plans for
the future - PCSSD - 1.75 JNPSD - 1.75

Discussion of facts with JWW and BP re PCSSD motion re
facilities

JNPSD - Continued review of JNPSD strategic plan

PCSSD -Research - located transcript of hearing - prepared
abstracts and shared with Bob P

PCSSD - Preparation for meeting; Court ordered monthly meeting
between the parties Discussion of Academic achievement and
Facilities; JNPSD presented discipline report for 2nd semester -
PCSSD - 1.5 and JNPSD - 1.5

PCSSD - preparation of exhibits; review of facts re facilities
motion

PCSSD - review of facts; prepared exhibits

PCSSD - preparation of exhibits; review of facts re facilities
motion

PCSSD - preparation of exhibits; review of facts re facilities
motion

PCSSD - preparation of exhibits; review of facts re facilities
motien

PCSSD - preparation of exhibits; review of facts re facilities
motion

PCSSD - preparation of exhibits; review of facts re facllities
motion

PCSSO - preparation of exhibits; review of facts re facilities
motion

Recruiting students for CWDSA; Meeting with JWW and monitors
PCSDD - 1.35 JNPSD - 1.35

Page 30 of 60

4.60

3.30

3.00

3.50

2.00

1.35

0.88

3.00

3.25

6.00

5.75

6.00

6.00

6.00

6.00

10.00

2.70

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$197.50

$632.50

$453.75

$412.50

$481.25

$275.00

$185.63

$120.31

$412.50

$446.88

$825.00

$790.63

$825.00

$825.00

$825.00

$825.00

$1,375.00

$371.25

28/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

05/31/2018

05/30/2018

05/29/2018

05/25/2018

05/24/2018

05/23/2018

05/23/2018

05/23/2018

05/23/2018

05/22/2018

05/17/2018

05/14/2018

05/11/2018

05/08/2018

05/08/2018

05/08/2018

JNPSD - Review of JNPSD strategic plan

JNPSD - Email communication with Dr Bone re JNPSD strategic
pian and feedback; Review of Ross Plan in comparison to JNPSD
strategic plan

PCSSD - Review of email correspondence fram Bob P ; shared
discussions in monthly meeting as weil as documents - forwarded
copies to BP

JNPSD - began review of JNPSD strategic plan

Travel to INPSD for court ordered monthly meeting - Report from
PCSSD re schoairships and letter to court extending opportunity
for visit to facilities - Report from JNPSD regarding staffing from
request made over a month ago and shared strategic plan to be
used in addressing Ross Education regarding academic Attend
court hearing ivement rather than ACSIP — JNPSD - .75 and
PCSSD -.75

PCSSD - Work on monitoring report

Conference with Dr. Smith regarding CWDSA activities related to
Summer Bridge PCSSD - .4 and JNPSD - 4

Conference with M Smith regarding status of CWDSA recruitment
activities; sent memo to monitors re same; conference with JWW
re same; Sent email to Dr. Smith regardin status status of
CWDSA Summer Bridge PCSSD - .65 and JNPSD .65

JNPSD - receipt of email invitation from Mr. Jacob Smith re
meeting about Student Handbook revisions being discussed at
meeting today ; sent email response requesting copy of
recommendations and/or audio recording of the meeting.
Discussed invitation with JWW

PCSSD - Prepare memo to JWW re PCSSD's use of CL12
indicators; drafting of monitoring report

PCSSD - Review of email correspondence from Bob P - retrieved
reports from Bob - began review of reports - compared to findings
on May 1

PCSSD - Travel te Clinton Center for recognition of identified
CWDSA scholars for Summer Bridge

PCSSD/JNPSD - Travel to UALR for recognition of first inaugural
class of Donaldson scholar graduates PCSSD- 1.25 JNPSD 1.25

PCSSD/JNPSD - Conference with JWW regarding CWDSA ;
email correspondence to Dr. Donaldson and Dr. Smith PCSSD -
75 JNPSD .75

JNPSD - meeting with Ms. Payne regarding acadernic concems
involving her son — treatment by teacher and actions taken by
school against her and the school; Conference with JWW, Ms.
Pyane and her son; contact from Ms. Payne— forwarded doctors’
report to Mr. Hodges regarding JS treatment

JNPSD - Conference with Ms. Payne regarding academic
concems - son still out of scheol- Reviewed documents from Ms.
Payne JNPSD has failed to hald conférence to address his
academics; review letter to be sent to JNPSD

Page 31 of 60

1.00

2.00

0.80

2.00

1.50

2.50

0.80

4.30

0.45

3.25

4.75

2.50

1.50

2.60

2.00

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$275.00

$110.00

$275.00

$206.25

$343.75

$110.00

$178.75

$61.83

$446.88

$240.63

$220.00

$343.75

$206.25

$385.00

$275.00

29/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

05/08/2018

05/08/2018

06/07/2018

05/04/2018

05/04/2018

05/04/2018

05/02/2018

05/01/2018

05/01/2018

05/01/2018

04/30/2018

04/30/2018

04/26/2018

04/25/2018

04/24/2018

04/23/2018

04/23/2018

JNPSD - Conference with Ms. Payne regardin scheduling of 504
conference -- assisted in the preparation of a fetter to JNPSD

PCSSD - meeting with PCSSD employees regarding staffing
concerns

JNPSD - Review of intervenors response to JNPSD objections;
discussed with BP; prepare document for filing

JNPSD - Meeting with parent regarding complaints vs JNPSD -
failure to provide proper educational accommodations for her
child which are affecting his leaming

JNPSD - checked moniotring filed for JNPSD student enrollment;
response to BP email; review of deposition of T Ellis

PCSSD - reviewed report of monitors re PCSSD school
improvement plan meeting; reviewed several school improvement
plans al secondary level

JNPSD - Review of notes re prospective class member Wilbon;
raview of email correpsondence from JWW to Richardson; review
of Richardson response to request regarding JNPSD ‘st
semester discipline report ; re-review of report

PCSSD - Review of monitors observations regarding visits to Mills
and Robinson; discussed with monitors; provided suggestions for
additional information

JNPSD - email correspondence with BP re prospective JNPSD
class representative; followup re same

PCSSD - confirmed principal's meeting re discussion af Education
Plan; discussed with monitors

JNPSOD - review of notes from conference with prospective class
representatives - phone conference re same; conference with
court expert regarding monitoring activities; email correspondence
with BP

PCSSD - Review of activities from moniters regarding visits to
PCSSD- 1.0 Review of acitvities regarding CWOSA ~PCSSD -.4
amd JNPSD -.8

Preparation for meeting -Monthly meeting of parties per court
order PCSSD - 1.75 JNPSD - 1.75

JNPSD - Travel to Jacksonville Arkansas to meet with class
members regarding Plan 2000 implementation; meeting with class
members; return trip to LR

JNPSD -Conference with BP regarding INPSD objection; review
of documents; email response doucments to BP

JNPSD - Conference with JWW re discipline concems in JNPSD -
discussed Plan 200 0 obligations sent email request to JNPSD -
Dr. Duffie and S Richardson

JNPSD - review of CWDSA list of prospective seniors who will
participate in Summer Bridge - conference with CB

Page 32 of 60

1.20

2.10

2.50

1.25

2.80

1.00

4.56

0.95

0,60

0.40

2.20

1.80

3.50

5.40

2.80

1.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$165.00

$288.75

$343.75

$171.88

$385.00

$137.50

$627.00

$130.63

$82.50

$55.00

$302.50

$247.50

$481.25

3742.50

$385.00

$206.25

$137.50

30/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 33 of 60

04/19/2018

04/19/2018

04/19/2018

04/19/2018

04/18/2018

04/17/2018

04/17/2018

04/16/2018

04/12/2018

04/12/2018

04/12/2018

04/12/2018

04/10/2018

04/09/2018

PCSSD- Continued conversation with JWW re new school
constuction at Mills and Robinson;

JNPSD - Telephone conference with Ms. Tiffani Ellis regarding
concems at Warren Dupree; Advised of meeting scheduled for
this morning - questioned her whether need for meeting given
what she stated to me- advised to contact school administration
and advise - followup with email

PCSSD - Prepared summary of observations at Robinson and
Mills - shared with Joshua counsel - JWW, BP and AP

PCSSD - email correspondence with Bob P regarding Mills and
Robinson facilities observation - supplemented observation report

PCSSD - Travel to Robinson Middle Schoo! for observation of
new construction; travel to Mills High School for observation of
new construction; Debriefing with JWW

PCSSD - JNPSD - Debriefing meeting with JWW regarding
meeting with CREP - U of Memphis regarding Ross Plan—
implementation and compliance objectives- prepared memo

PGSSD - Travel to PCSSD for meeting with U of Memphis
officials regarding Ross Plan to address obligation of Plan 2000
academic achievement; participated in meeting with PCSSD and
JNPSD staff; return trip PCSSD - .875 JNPSD - .875

JNPSD - Meeting with JWW and Ms. Payne regarding
discriminiatery treatment of son in the JNPSD — son is in the 4th
grade at Murrell Taylor - has 504 Plan - not being taught, denied
participation in after schoal program, discriminatory discipline,
placed outside in rain by PE teacher - classrom teacher has him
facing the wail - retaliatory treatment by teacher because Ms.
Payne complained about treatment - son is having anxiety
attacks... JWW requested that parent secure all documentation
available to confirm statements communicated.

JNPSD - Telephone conference with Ms, Payne regarding
additional concerns regarding son's academic achievement.. and
placement. Stated her concemed that Mr. Hodges of the district
Pointed out that he (district) had barred a number of parents from
the schools in the district. Conference with JWW and received
instructions to secure names of all parents possible who have
been barred from the district along with their affidavits regarding
same.

JNPSD - review of Board minutes; review of Board policies
regarding barring parents from school

PCSSD - Review of ASCIP plans for Mills, Fuller, Bates Landmark
and College Station; draft activities from monitors

PCSSD - received email correspondence from Principal at Mills
regarding CWDSA participation; discussed ways to accommodate
all parties concerned and made suggestions for maximum
participation ......

JNPSD - Telephone conference with parent, Jacqueline Payne
regarding discriminatory and retaliatory treatment of her child at
Murrell Taylor Elementary school; followup call to Dr, Hodge fo
schedule meeting with ms. Payne in an effort to resolve her
concems; sent email to Ms. Payne confirming our conversation

Conference with Monitor Bolden regarding CWDSA activities
Prepared memo to monitors outlining tasks completed to date and
tasks due by June 15, 2018 PCSSD - 1.2 JNPSD - 1.2 Filing of
ECF doucments from 2/1/18 to date

1.00

0.86

0.66

4.80

1.75

1.80

1.84

1.60

4.50

2.00

2.40

2.40

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.60

$137.50

$117.72

$171.88

$90.75

$660.00

$240.63

$247.50

$253.00

$220.00

$206.25

$275.00

$151.25

$330.00

$330.00

31/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 34 of 60

JNPSD - Conference with JAX NAACP President regarding 0.50 $137.50 $68.75

04/03/2018 community related to Plan 2000

JNPSD - Used personal vehicle for travel to Jacksonville for 2.35 $137.50 $323.13
JNPSD Board meeting.... Made presentation regarding Plan 2000

compliance ... voiced concems regarding whether the Board was

aware of its obligations under the Plan. Attendance at the March

meeting, review of JNPSD’s discipline report and review of

previous Board meeting minutes did not reflect much

communication regarding the district's obligations... Discussed

remaining obligations and requested a regular agenda item on the

agenda due te the Board's policy eliminating public comments

and the current compliance results

04/02/2018

JNPSD -Telephone conference with NAACP Education committee 1.00 $137.50 $137.50
member regarding JNPSD's compliance with plan obligations -

disparate discipline, lack of public comments and lack of

programs to address the achievement gap; Review of letter by

NAACP to Board regarding same

04/02/2018

JNPSD - conference with class representative regarding 0.60 $137.50 $82.50

04/02/2018 inerrogatories

JNPSD - Travel to Jacksonville - meeting with community 2.50 $137.50 $343.75

04/01/2018 members regarding Plan 2000

Prepare for meeting at PCSSD - discussed monitoring efforts to 2.50 $137.50 $343.75
date re student achievement and facilities; Travel to PCSSD for

monthly court ordered meeting - received report from Dr. Warren

re efforts with CWDSA and ACT offerings - Dr. Duffie mentioned

vocational education as a source to provide altemative

educational opportunities for students; JWW commented that the

focus should be in preparing students to become college ready -

vocational ed should not be top priority for Joshua class members

- PCSSD 1.25 JNPSD - 1.25

PCSSD - Review of ASCIP plans of Bates, Landmark and College 3.00 $137.50 $412.50
Station for Identification of Plan 2000 and Ross Plan obligations
regarding academic and discipline

03/28/2018

03/25/2018

PCSSD - Review of ASCIP plans of Fuller and Mills for 2.50 $137.50 $343.75
identification of Plan 2000 and Ross Plan obligations regarding

03/21/2018 : Cte
academic and discipline

PCSSD -Meeting with monitors to discuss their activities of the 2.00 $137.50 $275.00
week; discussion of ASCIP plans for College Station, Bates and

03/19/2018 j : :
Landmark. - Harris is still pending

PCSSD - Review of ASCIP plan and compared to Ross PLan and 2.50 $137.50 $343.75

03/14/2018 Plan 2000

PCSSD - Review of PCSSD discipline statistics - compared with 2.00 $137.50 $275.00

03/12/2018 previous years’ stals Note regarding expulsion recommendations

PCSSD - Review of PCSSD 2017 Fall Discipline statistics 2.00 $137.50 $275.00
03/08/2018

JNPSD - Conference with JWW regarding JNPSD policy to 3.65 $4137.50 $501.88
eliminate Public Comments during board meetings. Passed by the

Board in December. New policy adopted to require citizens to give

two weeks notice regarding subject of discussion and after review

the Board reserves tha right to add the citizen to the agenda-

confirmed that request for regular position on the Beard was

made to Dr Duffie Followup correspondence to Dr. Duffle with

example of report to the Board ~ provided exarnple of discipline

report - discipline remains disparate Followup conversation with

Ms. Gwen Harper NAACP President regarding discipline

3/07/2018

32/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

03/07/2018

03/06/2018

03/06/2018

03/06/2018

03/06/2018

03/06/2018

03/05/2018

03/05/2018

03/05/2018

03/05/2018

03/04/2018

03/02/2018

02/28/2018

02/28/2018

concems in the JNPSD. Provided report of the expulsion hearing
of Martin student held on Monday Forwarded email and cc to Mr.
Reginald Ford

JNPSD - reviewed board policy — scanned and shared INPSD
Board policy regarding preservation of videos and other
documents regarding student discipline~ requested
communication of same to school administrators...

JNPSD - Meeting with JWW to discuss findings regarding JNPSD
discipline., disparate discipline related to African American
students and district's administration of discipline — lack of due
process, etc. Directed me to send request to district regarding
explusion statistics between July 1 2016 to the present.

PCSSD - made request to Ms. Burgess re Grown Your Own plan
being implemented by the PCSSD

JNPSD - Review of Board minutes for desegregation reports from
Dr. Bone and board hearing regarding student discipline. Review
of minutes reveal that Dr. Bone make no mention of
desegregation obligations to the Board and indicated at the Board
meeting on last evening.

JNPSD - Review of Dr. Duffie's email response regarding
presentation to JNPSD Board regarding Plan 2000 compliance...
sent followup email

JNPSD - made request per JWW's instructions regarding
expulsions in the NPSD; made request for regular board
appearance to discuss desegregation compliance

JNPSD - Attended JNPSD meeting - observed Dr. Bone’s
presentation to Board regarding desegregation efforts.. noted that
she did not say desegregation efforts nor did sha say mention that
Grow Your Own was an effort by the district to increase the
number of African American teacher in critical need areas - she
only stated that the program was being partnered with PCSSD to
get teachers in critical need areas no emphasis on
desegregation obligations.

PCSSD - Meeting with JWW to discuss monitoring activities;
Meeting with monitors for update on securing information
regarding Plan 2000 obligations - discipline and academic
achievement - in the Mills High school feeder pattem- discussed
Mills, Fuller, College Station — schools to be identified are Harris,
College Station and Landmark

JNPSD - Attended JNPSD board meeting; board hearing on
behalf of student Martin and parents M and Ms Boyd

JNPSD - Prepare for discipline hearing on behalf of the Boyds

JNPSD - Review of documents regarding student's expulsion
recommendation; Meeting with parents regarding discipline
concerns at JNPSD high school - discussion of disparate
discipline of African American students.

PCSSD Meeting with Dr. Smith, Ms. Owens, CWDSA scholars
and parents

JNPSD - review of tape regarding discipline issue - requested
view of additional tapes; travel to JNPSD to area of gym

Debrief meeting with JWW regarding court ordered meeting
PCSSD - .25 and JNPSD .25

Page 35 of 60

0.60

0.20

3.00

0.80

2.50

2.50

5.50

2.25

2.00

0.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$82.50

$206.25

$27.50

$412.50

$34,38

$110.00

$343.75

$343.75

$756.25

$309.38

$481.25

$275.00

$137.50

$68.75

33/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 36 of 60

02/28/2018

02/28/2018

02/28/2018

02/27/2018

02/27/2018

02/26/2018

02/26/2018

02/23/2018

02/22/2018

02/22/2018

02/21/2018

02/20/2018

02/19/2018

02/19/2018

JNPSD-PCSSD- Travel to Jacksonville for Court ordered meeting
of the parties - JNPSD presented Grow Your Own - initiative to
prepare classified personnel to become certified teachers;
discussed JNPSD discipline report JNPSD - .75 PCSSD - .75

JNPSD - Continued review of JNPSD discipline report and
prepare for meeting at JNPSD

Meeting with Monitor Smith to discuss retention activities for
Donaldson program PCSSD - .5 JNPSD .5

Meeting with Dr. Smith and Ms. Laverne regarding recruitment
and retention activities for CWDSA- discussed student
participation at UA-LR and at PSC... PCSSD - .50 JNPSD - .50

JNPSD - review of INPSD discipline report- made comparisons
with previous years reports

JNPSD - followup request to regarding Implementation of plan
obligations re discipline and academic achievement; review of
discipline report and compared to previous year; drafted inquiries
regarding current report

JNPSD - meeting with Mr. and Mrs. Boyd regarding expulsion
recommendation of son from JNPSD high school, phone
conference with Mr. Walker regarding same and drafted request
for documents regarding expulsion hearing scheduled for March
5, 2018. Sent email request to Dr. Duffie Conference with
monitors re monitoring visit to Mills and the rescheduling of visit to
Collage Station

JNPSD - Continued review of JNPSD discipline report and
statistics— appears that black students are still being disciplined 3
to 1 compared to counterparts

JNPSD - conference with NAACP president regarding discipline
concems at JNPSD high school; discussion with monitor Bolden
re same; received Information fram juvenile court officials
regarding influx of JAX students being referred to juvenile court;
conference with parent Boyd regarding discipline concerns at Jax
High School - believes application of rules disparate; sent email to
JNSPD requesting Information re student in question; followup
telephone call regarding requested information

JNPSD - followup conversation to JAX parent regarind discipline
concems — will deliver doucmentation to office; followup
correpsondencen to JNPSD officials regarding student discipine
concems Review of JNPSD ist quarter 2017-18 discipline
statistics -

PCSSD - Discussion with JWW regarding PCSSD ASCIP plans
addressing Plan 2000 discipline and academic achievement
obligations; discussed goals and lack of inclusion of Plan 2000
goals and inclusion of Ross Education plan goals

PCSSD - Meeting with monitors for continued discussion of
ASCIP plans indicator CL12 for Mills and Fuller—identification of
goals related to Plan 2000 - identified Ross Plan goals but not
Section F goals ~ Identified documents to determine
assessments and evaluations of planned activites, strategies,

programs, interventions, etc. Merno te monitors re additional tasks

fo be completed; scheduled additional meetings

PCSSD - Review of draft findings form monitors and review of
ASCIP plans for Mills and Fuller

PCSSD -Meeting separately with Monitor Smith regarding Fuller
and Mills ASCIP plans; and Meeting separately with Monitor
Bolden regarding Fuller and Mills ASCIP plans

1.50

1.20

1.00

1.00

2.35

3.40

1.85

1.30

2.50

2.50

2.70

1.20

0.80

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$206.26

$165.00

$137.50

$137.50

$323.13

$467.50

$254.38

$178.75

$412.50

$343.75

$343.75

$371.25

$165.00

$110.00

34/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 37 of 60

02/19/2048

02/14/2018

02/13/2018

02/12/2018

02/09/2018

02/08/2018

02/07/2018

02/06/2018

02/05/2018

02/04/2018

02/03/2018

2/02/2018

02/01/2018

01/31/2018

01/30/2018

01/30/2018

01/30/2018

PGSSD - meeting with monitors to discuss monitoring visit to Mills
and Fuller Middle,, Review of ASCIP plans and C112 indicators
and identification of plans to address Plan 2000 requirements
regarding discipline and academic achievement - will resume
discussions on tomorrow

JNPSD - review of email from Richardson; shared with BP and
JWW; review of email from PCSSD; prepared memo to monitors
ta meeting to discuss future monitoring In PCSSD and JNPSD
PCSSD- continued review of ASCIP plans - 2.5

PCSSD - Review of summaries fram monitors; review of PCSSD
ASCIP plans

PCSSD - Meeting with JWW and Monitors regarding focus of
manitoring activities forward - 8 PCSSD- Meeting with Monitor
Smith regarding activities to date regarding district's use of ASCIP
to address discipline and academic achievement 1.3

JNPSD - Prehearing preparation; Appearance at hearing -
abstract witness testimony; post hearing conference

JNPSD - Prehearing preparation; Appearance at hearing -
abstract witness testimony; post hearing conference

JNPSD - Prehearing preparation; Appearance at hearing -
abstract witness testimony; post hearing conference

JNPSD - Prehearing preparation; Appearance at hearing -
abstract witness testimony; post hearing conference

JNPSD - Prehearing preparation; Appearance at hearing -
abstract witness testimony; post hearing conference

JNPSD - Trial preparation - Research - previous orders of the
court regarding PCSSD implementation of Plan 2000 obligations -
research for findings of fact

JNPSD - Trial preparation- review JNPSD exhibits;shared exhibits
with BP

JNPSD - Review of JNPSD exhibits; discussion of facts with JWW

JNPSD - Trial preparation ; review of proposed facts and
memorandum with JWW and BP

JNPSD - Trial preparation o- abstract of depositions ~ Bone and
Knowlton; continued review of JNPSD exhibits

JNPSD - Correlated proposed findings with JNPSD Bates
numbers

JNPSD - Trial preparation — review of INPSD exhibits

PCSSD - Telephone conference with Mr. Whitfield regarding
discipline concams - parent belleves that son is receiving double
punishment as a result of the fight he gat into with another

2.80

2.50

4.00

2.10

10.50

12.50

12.75

11.75

12.80

2.30

11.30

8.50

8.75

2.00

6.58

0.95

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$437.50

$137.50

$437.50

$137.50

$385.00

$343.75

$550.00

$288.75

$1,443.75

$1,718.75

$1,753.13

$1,615.63

$1,760,00

$756.25

$316.25

$1,563.75

$1,168.75

$1,203.13

$275.00

$904.75

$130.63

35/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

01/29/2018

01/28/2018

01/27/2018

01/26/2018

01/25/2018

04/24/2018

01/22/2018

04/19/2018

01/18/2018

01/17/2018

01/17/2018

01/17/2018

01/16/2018

01/16/2018

student. Whitfield believes that he can expel a student. Discussed
that Arkansas law states that the BOard of Education Is the sole
decision maker for expulsions. The Board acts on
recommendations from the Hearing Officer. Basically, it appears
that anytime the hearing officer recommends expulsion the Board
agrees. Further discussion regarding the student's educational
placement and whether the IEP team had meeting to change the
student's placement up to and including 45 days for weapons,
serious injury, etc. page 70 of the student handbook states that
this is the decision left up to the IEP team.

JNPSD - Trial preparation; abstract of exhibits and exhibit
preparation

JNPSD - Preparation of exhibit list and exhibits

JNPSD - Review of JNPSD documents produced during
discovery

JNPSD - Review of documents

Preparation for meeting of the parties - prepared Agenda-
Meeting of the parties- discussed Role of the Joshua Intervenors;
shared 8th Circuit opinion regarding Joshua's role; discussed
district's plan for implementation of Plan 2000 obligations re
discipline and student achievernent PCSSD - 1.25 JNPSD - 1.25

JNPSD - Review of JNPSD document production; identified
witnesses

JNPSD - Review of JNPSD documents for correlation with
exhibits; Trial preparation and identification of Joshua
representatives

JNPSD - discussion, review and drafting of proposed findings of
fact re JNPSD efforts to comply with Plan 200 L Staff
requirements and Plan 200 H Fadllities with BP ; review and
discussion with JWW FF and Pretrial: preparation of exhibits and
filed FF and Pretrial Trial Disclosures; preps

JNPSD - Review of proposed facts; review of doucments re facts

JNPSD -Meeting with JWW regarding monitoring concems in
JNPSD; conference with members of the Jacksonville NAACP
regarding Plan 2000 obligations; sent email to Bob P regarding
same

JNPSD - Continued review of JNPSD document presentation for
findings

Prepare for meeting with monitors regarding monitoring being
rescheduled due to inclement weather; Discussed monitoring
expectations Including letter and email sent to districts by Mr.
Walker regarding our monitoring focus INPSD - 1.0-PCSSD 1.0

PCSSD - review of PCSSD ASCIP plans; prepare memo to
monitors regarding activities for the week including principals’
meeting at PCCSD

JNPSD - review of ADE data regarding teachers and JNPSD
documents regarding elementary teachers; discussed with
monitor Bolden; assisted in preparation of charts for elementary
teachers in Jacksonville schools for the period between 2014 and
2018. .

Page 38 of 60

11.75

2.50

4.50

4.60

2.50

2.80

10.00

10.85

1.92

3.82

2,00

2.80

2.30

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$1,615.63

$343.75

$618.75

$632.50

$343.75

$385.00

$1,375.00

$1,491.88

$1,031.25

$264.00

$525.25

$275.00

$385.00

$316.25

36/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

01/13/2018

01/13/2018

01/12/2018

01/11/2018

01/10/2018

01/09/2018

01/08/2018

01/05/2018

01/04/2018

01/04/2018

01/04/2018

01/04/2018

04/03/2018

01/02/2018

04/02/2018

12/20/2017

JNPSD - research regarding intervernor status

JNPSD - Review of JNPSD document production

JNPSD - Meeting with JWW to discuss additional discovery
documents regarding staffing — JNPSD pools for staff

JNPSD - Review of discovery documents and hiring pools;
checked staffing of PCSSD and JNPSD for years 2014- 2018

JNPSD - Review of discovery documents; draft of proposed
findings re same

JNPSO - Review of discovery documents; draft of proposed
findings; conference with JWW and Bob P regarding proposed
findings

JNPSD - Review of discovery doucments; conferences with JWW
and BP regarding proposed findings

JNPSD -Prepare for JNPSD administrative team depositions -
review of facts with JWW after depositions

Revised monitoring observation instrument PCSSD - .685 and
JNPSD - .685

JNPSD - Followup meeting with JWW to discuss Spring 2018
monitoring obligations ; prepared memo to monitors regarding
Spring 2018 activities

Meeting with JWW and monitors Bolden and Smith to discuss
monitoring activities for the remainder of the semester. Prepared
memo to share with monitors - PCSSD - 1.45 and JNPSD - 1.45

JNPSD - received emall from Dr. Bone regarding access to
JNPSD ASCIP plans — sent reply

JNPSD - Began review of documents in respanse to Joshua
RFPs

JNPSD - organized JNPSD document production

Meeting with JWW to discuss monitoring activities for 2018 -
obligations under Plan 2000 regarding staffing (JNPSD) ,
Academic Achlevement, Discipline and Facilities (PCSSD and
JNPSD} discussed specific goals ; sent email request to Drs.
Smith and DOnaldson for meeting on THursday related to
CWDSA and academic achievement, prepared notices to
monitors PCSSD - .875 JNPSD - .875

JNPSD - Review of INPSD discovery responses

Page 39 of 60

1.00

2.24

11.50

12.78

12.65

12.50

3.00

1.37

2.20

2.90

0.25

3.15

475

4.59

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$308.00

$343.75

$1,581.25

$1,753.13

$1,738.38

$4,718.75

$412.50

$188.38

$302.50

$398.75

$34.38

$433.13

$226.88

$240.63

$631.13

37/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

12/19/2017

12/14/2017

12N4/2017

12/13/2017

12/13/2017

12/07/2017

12/04/2017

11/30/2017

11/30/2017

11/28/2017

11/29/2017

11/28/2017

11/27/2017

11/21/2047

V1f20/2017

TVAATI2017

JNPSD - Meeting with Ms. Sims regarding her ¢ regarding
discipline and staff treatment of students; additional discussions
with JWW regarding class representative status and obligations

Travel to JNPSD for monthly court ordered meeting - PCSSD host
» minimum discussions re facilities and inability of district to make
facilitie in majority AA area equal and Ross Plan — use of FESP!
and SOMS data~ recommended discussions with Dr. Brenda
Bowles and Mr. Scott PCSSD - .75 JNPSD - ,75

JNPSD - Continued review of discovery documents

JNPSD - Review of discovery doucments

PCSSD - Receipt of email correspondence from Mr. Whitney in
response to my request regarding the new school at Sylvan Hills-
sent followup email again requesting information regarding the
Sytvan Hill project

Revieww of JNPSD responses to Interrogatories and requests for
production of documents; began review of documents produced
(received over 1200 pages).

PCSSD - email communication with PCSSD patron regarding
inequality of Mills facility vs Rabinson - not enough classroom
space alt this time for special education classes- need to check
space regarding other classes- email to Dr. Warren, PCSSD
counsel and court expert re same ; communicated second lien
bonds as suggestion for additional funding for Mills

JNPSD - Travel to Jacksonville - meeting with the parties-
discussed JNPSD unitary status re staffing

PCSSD - email communication with Court expert regarding Mills
Multpurpose center and her communication with PCSSD Supt
Warren and counsel re same

JNPSD - Extended telephone conference with Ms. Sims regarding
student's treatment by the INPSD.

JNPSD - search of INPSD agenda and board minutes regarding
policy about teacher tuition reimbursement

JNPSD - Review of JNPSD apo:licant pool for assistant principal
positicins

JNPSD - Review of JNPSD reports to the court regarding staffing

JNPSD - Organized documents fram review of minutes and
agendas; Conference with JWW to discuss finding regarding
review of minutes and agenda of JNPSD in preparation for
Owoh's deposition

JNPSD - Review JNPSD motion for unitary status and brief;
reviewed JNPSD board minutes and agenda for staffing
obligations

JNPSD - Telephone call to Scott Richardson regarding status of
JNPSD equity monitoring reports; received retum call; referred
Scott to page 7 of Plan 2000 and Court Order of May 18, 2011
page 107, 109 ~- PCSSD is not unitary with respect to Section N
of Plan 2000. This demonstrates good faith with respect te Plan
200 compliance. .. Reviewed Court order to determine whether |

Page 40 of 60

2.00

1.50

§.00

0.32

0.63

2.30

0.25

0.96

1.87

1.84

2.50

4.60

0.60

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$275.00

$206.25

$687.50

$481.25

$44.00

$515.63

$85.94

$316.25

$34.38

$132.00

$229.63

$385.00

$253.00

$343.75

$632.50

$82.50

38/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

AN 7/2017

11/46/2017

41/16/2017

14/13/2017

T1NO/2017

11/09/2017

11/09/2017

11/08/2017

11/08/2017

17/08/2017

11/08/2017

11/03/2017

11/01/2017

10/31/2017

had misread the Order....

PCSSD - Conference with SWhitfield regarding discipline
concems at Robinson HS, parent complaining disparate
discipline; requested appeal; followup email

PCSSD - Conference with Bob P regarding Court monitor report -
1) no Indication regarding Plan B did not include the construction
of Robinson school and 2) that Guess submitted to ADE a cost of
$40M rather than $55M— other instances of discrimination
including size of facilities, amenities at Robinson v Mills including
AD separate office space, AD input in the construction, etc. —

PCSSD - Telephone conference with Robinson parent
(Armstrong) regarding disparate discipline involving the majority
white football team members and the majority black basketball
team members - basketball tearn members disciplines while
football team members were not disciplined ~ discussed request
for appeal; followup conversation — no response from principal -
sent email to PCSSD hearing officer Whilfield regarding stay on
suspension until appeal is heard

JNPSD - Continued review of Board agendas and minutes for
draft summary; finalized summary of findings

JNPSD - Continued review of JNPSD board agenda and minutes
to locate desegregation compliance reports prepared by Dr. Owch
or any other member of JNPSD staff; drafted summary of my
findings

Meeting with JWW and monitors to discuss monitoring activities
PCSSD - .475 JNPSD - .475

JNPSD - received instructions from JWW to review the minutes
and board agendas for JNPSD for 2015-16 school year forward;
started review of same

JNPSD - Conference with BP regarding supplemental responses
to JNPSD interrogatories and requests for productlon re JNPSD
mation for unitary status; review of JNPSD staffing doucments

JNPSD - additional preparation for deposition ef Tony Wood;
identified possible exhibits and drafted questions for use at the
deposition; shared with JWW and AP

JNPSD - review of JNPSD staffing documents in preparation for
depositions of Wood and Owoh

Conference with Monitor Smith regarding her activities with
respect to CWDSA; followup conversation with memo with
recommendations to locate students; additional recommendations
regarding recruitment of students for ACT prep PCSSD - .55
JNPSD .55

JNPSD - review of JNPSD discipline doucments

JNPSD - Review of JNPSD discipline documents

JNPSD - Rebieved drajt discovery requests from email;
discussed with JWW and BP; finalized discovery requests and
served on JNPSD counsel Richardson; shared with other Joshua
counsel

Page 41 of 60

0.40

0.45

0.56

2.43

8.80

0.95

4.03

0.95

2.25

3.28

1.00

1.00

3.70

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$437.50

$137.50

$137.50

$137.50

$137.50

$55.00

$61.88

$77.00

$334.13

$1,210.00

$130.63

$554.13

$130.63

$309.38

$451.00

$151.25

$137.50

$137.50

$508.75

39/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

10/27/2017

10/27/2017

10/25/2017

10/25/2017

10/25/2017

10/25/2017

10/24/2017

10/24/2017

10/24/2017

10/23/2017

10/20/2017

10/20/2017

10/20/2017

10/19/2017

10/18/2017

10/18/2017

Courted ordered meeting of the parties at JWW, PA. discussed
PCSSD facilities construction related to plan obligations -
separate summary of JWW’'s report to parties regarding his
conversation with Dr. Guess regarding facilities. PCSSD - .75
JNPSD - 75

Review reviewed meeting summary of October 18th meeting.
Prepared email response to Monitoring meeting summary of
October 18, 2017; shared with persons identified In the email.
PCSSD - .30 JNPSD - .30

JNPSD - Review of JNPSD discipline handbook and report

PCSSD - Review of PCCSD current student enrollment based
upon current ADE warehouse information

Meeting with John Walker and Sam Jones to discuss remaining
PCCSD obligations under PLan 2000; explained monitoring
activties of Joshua; reviewed fee statement

Meeting with JWW and monitors to monitoring activities including
CWDSA recruitment PCSSD - .6 JNPSD - .6

PCSSD - Assisted in preparing Joshua Report regarding facilities
for filing - preparation of exhibits

JNPSD - Review of staffing documents from JNPSD - sent
followup email to Scott Richardson re same; additional email
correspondenca between Richardson re staffing document
request

PCSSD - Conference with JWW and Monitor Bolden regarding
status of PCSSD student participation in CWDSA

PCSSD - review of factual information in Joshua report - begin
assembly of exhibits; discussed draft report with JWW

JNPSD - review of PCSSD discipline data

File organization; review of enrollment figures for PCSSD PCSSD
~ 1.26 JNPSD - 1.28

PCSSD ~ Review of notes from PCSSD monitoring meeting

Phone conference with BOb P to discuss PCSSD enrollment and
other documents provided by PCSSD; agreed that we needed
enrollment break down by all racial groups and gender.;
Conference with JWW regarding PCSSD facilities report;
conference with former Supt Guess and ARoberts regarding
actions taken by Guess regarding facilities; drafted statement of
facts for use in response to PCSSD report

Review -Review of decuments from PCSSD re facilities; made
additional request for October 1 reports to ADE regarding
enrollment; researched and provided PCSSD enrollment by
school to Bob P

PCSSD -Travel to PCSSD administrative offices for monitoring
meeting regarding student achievement; Discussed Plan 2000
obligations; JWW requested disaggregation of data; PCSSD
current ACT Aspire data (2016 to 2017) show little to no

Page 42 of 60

1.50

0.60

1.00

3.00

1.20

2.40

2.50

0.50

3.50

1.00

2.50

0.40

3.30

1.00

1.30

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$206.25

$82.50

$137.50

$137.50

$412.50

$165.00

$330.00

$343.75

$68.75

$481.25

$137.50

$343.75

$55.00

$453.75

$137.50

$178.75

40/68
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

10/17/2017

10/13/2017

10/10/2017

10/10/2017

10/09/2017

10/09/2017

10/06/2017

10/06/2017

10/05/2017

10/04/2017

10/02/2017

09/29/2017

09/29/2017

09/27/2017

09/25/2017

improvement in achievment between black and white students

PCSSD - Telephone conference with BP regarding response to
PCSSD status report and need for additional information for
response; research and provided 2016-17 enrollment information;
receipt of additional documents from PCSSD and forwarded same
to BP

PCSSD - Telephone conference with BP regarding document
request fram PCSSD In response to PCSSD report to the court re
facilities; made additional request for documents based upon this
conference; review ADE documents re PCSSD facilities for
possible exhibits; review of monitors information regarding

PCSSD facilities

PCSSD -Telephone conference with BPressman re PCSSD
report to the court re facilities; Identified documents that are
needed to assist in response their report; Review of report;
Drafted request to PCSSD requesting documents re facilities

PCSSD -Raview of documents provided by Laura Shirley of
PCSSD re university studies program at Mills... review analysis
shows decline In white student population at Mills; made
supplemental request for information regarding similar programs
at other high schools and their enrollments

Meeting with JWW regarding monitors previous month's acitivities
regarding CWDSA; discussed monitoring activities with monitors
JNPSD - 1.0 and PCSSD - 1.0

PCSSD - Meeting with Monitor Smith regarding her pravious
month's activities and discussed additional items to be included

Travel to PCSSD administration for court ordered meeting of the
parties.., discussed facilities and other party concems. parties
agreed to schedule next meeting after Joshua filing that is due on
October 24 PCSSD -.75 JNPSD - .75

JNPSD - research and preparation of exhibits in support of
response brief, Prepared response, brief and exhibits for filing

JNPSD - Research - preparation of exhibits

JNPSD -Review of JNPSD motion and brief for unitary status

Review of CWDSA retention and recruitment activities to date by
Bolden and Smith -.76 - PCSSD .75 - JNPSD

PCSSD -Review of PCSSD documents regarding Equity
monitoring in Plan 2000

JNPSD - Research and collected douments in response to
JNPSD Motion for Unitary Status re staffing

PCSSD - Conference with JWW regarding PCSSD facilities
obligations and actions and inactions regarding same; discussed
chronology

JNPSD - participated in Indistar training session as per indicated
by Dr. Bone. Reviewed of plans in PCSSD and JNPSD JNPSD -
1.8 PCSSD - 1.0

Page 43 of 60

1.20

2.50

1.20

1.20

2.00

1.00

1.50

6.00

3.50

4.00

2.00

1.50

2.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$165.00

$343.75

$165.00

$165.00

$275.00

$137.50

$206.25

$825.00

$481.25

$137.50

$206.25

$275.00

$206.25

$343.75

$365.00

41/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 44 of 60

PCSSD - Review of email transmittal from PCSSD regarding 1.20 $137.50 $165.00
summary of monthly monitoring meeting regarding discipline held

09/25/2017 :
on September 2017. Prepared email response to same,

PCSSD -Travel to PCSSD for meeting with DR. Warren, Mr. 1.60 $137.50 $220.00
Whitfield, UA-LR Chancellor and VP Student Affairs; PSC
President, PSC Academic Officer and Student Affairs, Dr.
Donaldson, Dr. Smith regarding CWDSA program on both
campuses and request for support to recruit students for
participation in the program. Reviewed ACT scores in PCSSD
and JNPSD, REviewed calendar for CWDSA. Dr. Smith
summarized program and programmatic changes with emphasis
on ACT preparation~ Discussion of success stories and JWW's
request for the need to determine the actual success of the
program

09/22/2017

JNPSD - Surfing ADE data center for teacher/staff Information for 3.40 $137.50 $467.50
response to JNPSD motion for unitary status ; downloaded

09/21/2017 : 7
reports ragarding staffing; review of reports and shared with BP

Travel to PCSSD for meeting with parties (Dr. Warren, Mr. 41.85 $137.50 $254.38
Whitfield, Court Monitor, Dr. Bone and Scott Richardson or, mo re
Plan implementation - Agenda item was discipline - Dr. Whitfield
presented discipline stats for 2nd semester, ALC's discussed
PCSSO efforts to communicate expectations to principals and
staff at building levels, discussed monitoring, Implementation and
assessments. Court Expert emphasized that it would take time to
implement plans discussed by PCSSD and to get buy-from staff
Dr. Bone presented discipline information from JNPSD ~ use of
CL12 by JNPSD not clear as previously stated by Dr. Owoh —
believes that they will be utilizing another measure as a part of
ASCIP for implementation of discipline intervention — noted that
JNPSD expulsions are definitely disproportionate give the number
of students vs PCSSD - JNPSD - approx 4000 students with 27
expulsions and PCSSD with 12,000 and 21 expulsions ~ need
clarification 17 students recommended for expulsion . PCSSD -
945 JNPSD - 945

JNPSD - Review of JNPSD documents re applicant information 2.00 $137.50 $275.00

09/20/2017

09/19/2017

PCSSD - Conference with JWW regarding testimony of Supt 1.50 $137.50 $206.25
Guess regarding the use of last year's State payment for use in

constructing Mills and whether desegregation money will be used

for construction at Robinson; Research transcript of May 2015

status conference; shared same with JWW

09/14/2017

PCSSD -Continued research regarding PCSSD facilities issue 1.65 $137.50 $226.88
09/13/2017

PCSSD - Trip to ADE to file Facilities department files re Mills and 3.60 $137.50 $495.00
Robinson ; Review of documents and documents from previous

09/13/2017
request.

PCSSD - Review of supplemental obligation regarding facilities; 1.30 $137.50 $178.75
Meeting with JWW and Bolden to discuss strategies for further

investigation of PCSSD facilities obligations ; request to PCSSD
re same through SJones

09/12/2017

PCSSD - Research regarding PCSSD facilities issue- review of 6.50 $137.50 $893.75
docket entries fram Decemeber 2014 to present; review of

09/12/2017 ‘ sie
transcripts of status conferences regarding facilities issues

PCSSD - Meeting with JWW and Bolden to discuss strategies for §.00 $137.50 $687.50
further investigation of PCSSD facilities obligations; identified

documents ta secure; researched docket for status conferences

and dates

09/41/2017

Prepare for status conference; Conference with JWW and Monitor 3.60 $137.50 $622.50
Bolden prior to status conference; status conference; post status

09/08/2017
eee conference discussions JNPSD - 1.9 PCSSD - 1.9

42/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 45 of 60

09/07/2017

09/07/2017

09/06/2017

09/06/2017

09/06/2017

09/06/2017

09/05/2017

09/01/2017

09/01/2017

08/29/2017

08/28/2017

08/28/2017

08/28/2017

08/24/2017

Conference with BP regarding status conference scheduled for 9/
8—~ Discussed draft comments prepared by JWW; Revised
comments to be filed with the Court JNPSD -.75 PCSSD .75

PCSSD - Travel with Moniter Bolden to Robinson schools to
observe construction— visited office and invited principal to tour
facilities visible ongoing construction with a completion date of
Fall 2018 — middie school has been framed and great portion of
building has been bricked; the athletic facility is open and being
used by all sports teams; weight room Is huge with massive
weight and other training equipment; pienty of land and space for
landscaping and parking met with Coach Eskola who had
occupied an office in the building. Bolden took pictures of of the
facilities

PCSSD - Meeting at PCSSD with Ms. Laguana Green, Monitor
Bolden, Dr. Donaldson, Dr. Smith and other CWDSA staff
regarding counselors assistance in recruiting students to
participate in CWDSA- Green used CWDSA as a segue to
address student academic achievement; sent email confirming
meeting and expectations for monitoring by PCSSD; request for
strategies being used by counselor to address student
achievernent

Meeting with JWW to discuss proposed CWDSA activities related
to retention and recruitment PCSSD - .75 JNPSD - .75

PCSSD - Retrieved PCSSD ECF Supplemental Report re
Facilities; conference with BP; suggested that request be sent to
Arkansas Academic Facilities and Transportation diviision to
request information regarding Mills and Robinson

Conference with JWW regarding status reports filed by PCSSD
and JNPSD; dicussed plan compliance with their remaining
obligations; drafted comments to be filed with the Court regarding
their reports; shared with Bob P PCSSD 1.5 JNPSD .3

PCSSD - Meeting with JWW, Sam Jones and Dr. Warren
regarding PCSSD facilities and proposed supplemental report to
the Court

Prepare for monthly meeting; meeting with INPSD and PCSSD
officials, lawyers, Margie Powell regarding status of Plan 2000
compliance and status of districts given personnel changes
JNPSD - 1.75 PCSSD - 1.75

PCSSD - shared Staffing stipulation with Mr. Whitfield regarding
the district being declared unitary and its further obligations -
noted concems regarding racially identifiable schools and
continued monitoring of staffing. by doing so, this demonstrates
the district's good faith. Requested minutes of the minutes taken
by Ms. Yolanda Richards

PCSSD - Prepare for meeting with PCSSD-Travel to PCSSD for
meeting with Mr. Whitfield and other members of his staff re Plan
2000 compliance - discussed discipline report and equity
monitoring report

PCSSD - Continued review of Equity Montioring Report in
preparation for meeting with Mr. Whitfield

JNPSD - Drafted reply to Scott Richardson's response to Joshua
monitoring request regarding staffing; review of documents
provided to date

Review of status report from PCSSD - .2 Review of status report
from JNPSD - .1

JNPSD - Review of email from Scott Richardson with attached
documents in response to aur request of two months earlier -
began review of documents; review documents and made
analyses of information provided by JNPSD; draft of response to

1.50

1.30

2.70

1.50

0.50

1.00

3.50,

0.30

1.00

1.50

0.30

4.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$206.25

$178.75

$371.25

$206.25

$68.75

$247.50

$137.50

$481.25

$41.25

$343.75

$137.50

$206.25

$41.25

$618.75

43/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 46 of 60

08/23/2017

08/22/2017

08/21/2017

08/18/2017

08/18/2017

08/17/2017

08/17/2017

08/17/2017

08/16/2017

08/15/2017

08/15/2017

08/14/2017

08/12/2017

08/10/2017

email production

JNPSD - Prepare for mediaiton; attended mediation session
before Judge Keamey

Trip to UA-LR to meet with Drs. Donaldson and Smith regarding
CWDSA 2017-18; went over proposed CWDSA updates and
programmatic changes; PCSSD agreement to fund ACT
weekends and to provide transportation;; need buy-in from
JNPSD for same. Toured offices and met staff JNPSD - 1.0
PCSSD - 1.0

Preparation for meeting with JNPSD and PCSSD officials and
counsel for PCSSD re CWDSA; meeting to emphasize districts’
participation in CWDSA PCSSSD - 1.05 JNPSD - 1.05

PCSSD - Continued review and draft of comments regarding
PCSSD discipline and equity monitoring reports

JNPSD - Prepare for meeting; Trip to JNPSD for meeting with Ms.
Courtney Holmes regarding JNPSD monitoring obligations under
Plan 2000- discussed sections regarding special education,
discipline, staffing and academic achievement; sharing copies of
Plan 2000 for her and delivery to other staff members

PCSSD - Review of PCSSD Discipline and equity reports -
acknowledged receipt of email from Mr. Whitfield re Joshua
monitoring; shared with monitors sent email to Dr. Whitfield and
Dr. Warren re concems about the reports- requested a meeting to
discuss concerns- additional request regarding use of NSLA
funds and outstanding request regarding Mills University Studies

program

Prepare for meeting — meeting with monitors and JWW re
CWDSA,; followup on yesterday's meeting; Summarized meeting
notes PCCSSD - 1.0 JNPSD - 1.0

Preparation for meeting CWDSA scheduled for monday 8/21-
review of budget, revised activities for recruitment and retention
PCSSD - .6 JNPSD - 5

Meeting with JWW to discuss CWDSA; meeting with Monitor
Bolden re same; Summarized results of meeting and incorporated
recommendations for use by CWDSA PCSSD - 2.0 and JNPSD -
2.0

PCSSD - Review of PCSSD annual discipline report and equity
monitering report; drafted comments to Dr. Warren and Mr.
Whitfield

Conference with Monitor Bolden regarding CWDSA recruitment
and retention activities; discussion regarding recruitment plan;
Conference with JWW re same; requested more specific
information regarding retention and recruitment activities for
CWDSA ; review of proposed recruitment plan PCSSD - .75
JNPSD - .75

Re-review of CWDSA budget regarding recruitment and retention
activities; Sent email to Dr. Smith requesting status of recruitment
and retention activities as per revised budget ; requested
documentation in support of same PCSSD - .225 JNPSD - .225

PCSSD - Conference with PCSSD staff members regarding
PCSSD achievment activities and strategies to address African
American student achievement and Ross plan additoinal
dicussion regarding PCSSD's plans for Harris and College Station

PCSSD - Conference with JWW re PCSSD training re ALE;
shared PCSSD discipline report and monitoring report for 2016-17
school years

2.70

2.10

1.20

1.80

2.80

2.00

1.00

2.50

1.50

0.45

1,00

0.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$371.25

$275.00

$288.75

$165.00

$247.50

$385.00

$275.00

$137.50

$550.00

$343.75

$206.25

$61.88

3137.50

$68.75

44/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 47 of 60

08/10/2017

08/10/2017

08/08/2017

08/08/2017

08/07/2017

08/04/2017

08/02/2017

08/04/2017

07/31/2017

07/29/2017

7/28/2017

07/28/2017

07/25/2017

07/25/2017

JNPSD - Travel to Jacksonville SB regarding pending complaint
from Ms. Jackson regarding her appeal of her son's educational
placement; additional discussion with Mr. Smith and Ms. Holmes
8 regarding lack of academic achievement and summary
suspensions of her son from son; Ms. Jackson reported that son
will be transferred to NLRSD - requested that JNPSD provide
son's 504 plan and other testing information for IEP development
for speech therapy be forwarded to NLRSD . Scheduled meeting
with Ms. Holmes and Mr. Smith for next Friday - time to be
determined; brief conference with Dr. Bone regarding staffing
information request- advised that information was forwarded to
Scott Richardson Sent followup to Scott Richardson re status of
staffing information request

PCSS0N - rec'd notice from PCSSD of ALE training at Maumelle-
requested monitor BOlden to attend training and develop report of
findings re same including whether training relates to Plan 2000
obligations

PCSSD - Conference with Monitor Bolden and JWW regarding
ALC workshop by PCSSD bieng held at Maumelle HS; requested
narrative

PCSSD - Conference with JWW regarding PCSSD Education
Plan compliance; discussed increasing number of participants in
extracurricular activities and measures to address discipline;
reviewed request for information

Prepare for meeting with CWDSA officials; meeting with JWW, Dr.
Donald, Dr. Smith and Monitor Bolden regarding CWDSA for
2017-18 school year— discussed budget, recruitment and
programming ..... PCSSD - 1.26 and JNPSD 1.25

PCSSD monitoring - reviewed staffing vacancies In PCSSD ;
conference with staff members regarding efforts te fill vacancies
in accordance with agreed stipulation

JNPSD - review of email from Ms. Holmes regarding Ms.
Jackson's appeal; formulated followup emails to her regarding the
circumstances leading up to student's current placement;
requested additional documentation related thereto

JNPSD - Telephone conference with Ms. Jackson regarding her
son's appeal regarding placement

Telephone conference with Dr Smith regarding CWDSA budget
and future programming; scheduled meeting to discuss same;
also discussed budget item related to CWDSA tuition for students;
sent email re same te UALR business office. PCSSD ~ 25 JNPSD
~ 25

PCSSD - discussion with JWW re monitoring of extracurricular
activities and discipline in PCSSD ; interview of staff and others
regarding same; develop document requests for Dr. Warren

JNPSD - Trip to Homer Adkins Elementary school; meeting with
team regarding results of testing of Ms. Jackson's son who
attends Taylar; District to send notice ta Ms. Jackson for followup
meeting regarding behavior and development of IEP fer speech
therapy. Retum trip ...

Met with Dr. Donaldson and JWW regarding CWDSA program
and this year's results; discussed retention strategies PCSSD - .§
JNPSD -.5

Meeting with JWW to discuss CWDSA recruitment and retention -
Meeting with monitors to discuss recruitment and retention plan
for CWDSA — discussed idea and strategies for collection of data
to evaluate success of program; review of proposed job
descriptions and strategies PCSSD - 1.6 JNPSD - 1.6

JNPSD- Meeting with JWW to prepare for status conference -
conference with Scott Richardson and JWW re same - cancelling
status conference.

2.10

0.30

0.40

1.00

2.50

0.80

1.20

0.30

0.50

2.20

2.50

1.00

3.20

1.00

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$288.75

$41.25

$55.00

$137.50

$343.75

$110.00

$165.00

$41.25

$68.75

$302.50

$343.75

$137.50

$440.00

$137.60

45/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

07/24/2017

07/24/2017

07/20/2017

07/20/2017

07/20/2017

07/19/2017

07/19/2017

O7/19/2017

07/19/2017

07/05/2017

06/27/2017

06/22/2017

06/22/2017

06/22/2017

06/14/2017

06/14/2017

PCSSD - Review of email correspondence from BP; drafted
monitoring request to PCSSD regarding their discipline report for
the past school year; requested data re teacher absences as they
impact student achievement

Meeting with JWW and monitors regarding Donaldson program;
Discussed recruitment activities for the 2017-18 school year with
the goal to identify more students to participate in program; need
to revisit recruitment plan and strategies utilized for recruitment.
PCSSD - .5 JNPSD - 5

Retrieved document request regarding PCSSD budgets for last
three years; shared same with JWW; reviewed doucments

PCSSD - review of CWDSA budget - .25 and JINPSD .25

JNPSD - Received notice from Ms. $ Jackson re meeting to
discuss results of testing done on her child at Taylor Elementary -
meeting scheduled for Friday at Homer Adkins

PCSSD - Conference with JWW re PCSSD budgets; Sent request
to Dr. Warren regarding PCSSD budgets for the last 3 years

JNPSD - Werk with Bob P on issues involving JNPSD quest for
unitary status regarding staffing

Work with JWW re facts of settiement statement JNPSD - .75
PCSSD .75

JNPSD - Work with BP regarding facts of settlelment statement’

Meeting with JWW, Monitor Bolden and Dr. Donaldson regarding
CWDSA program results for this year; agreed to meet at a later
date PCSSD - .3 JNPSD - .3

PCSSD - Work on fee statement ; meeting with JWW and
monitors regarding fee statement

PCSSD/JNPSD: Prepare for monthly meeting of the parties
regarding staffing and facilities obligations; review of PCSSD
Stipulation; conference with JWW; Attended meeting of the parties
at PCSSD administrative offices; met with replacement for Dr
Oweh - (Dr. Bone) extended invitation to her for meeting to
discussed Plan 2000 obligations from Joshua's perspective (2.25
PCSSD and 2.25 JNPSD)

JNPSD- Receipt of document from Mr. Smith regarding JNPSD
students receiving special education services in the district;
reviewed same; made followup request to advise that documents
produced do not comply with plan obligations

JNPSD/PCSSD: Travel te CWDSA graduation ceremony;
attended graduation activities of 12th grade 2017 scholars
(PCSSD - 1.55 and JNPSD 1,55)

JNPSD - acknowledged receipt of email from Mr. Smith regarding
parent complaint of child’s placement and reasons for
discontinuation of special education pregrams at Taylorf

PCSSD -Conference with JWW re PCSSD staffing stipulation;
conference with JWW and Dr. Warren regarding same; Review of
staffing stipulation and PCSSD counsel letter of 11/2016
tegarding staffing accomplishments; review of Court's 2011 order
regarding staffing; made request to Or. Warren regarding number

Page 48 of 60

0.40

1.10

0.50

0.30

0.75

0.75

1.80

0.60

2.50

4.50

0.75

3.10

0.26

2.70

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$55.00

$137.50

$151.25

$68.75

$41.25

$103.13

$103.13

$206.25

$247.50

$32.50

$343.75

$618.75

$103.13

$426.25

$34.38

$371.25

46/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 49 of 60

06/12/2017

06/12/2017

06/12/2017

06/09/2017

OG/07/2017

06/07/2017

06/07/2017

06/07/2017

06/06/2017

06/02/2017

06/01/2017

06/01/2017

06/01/2017

06/01/2017

of classroom teachers in each of the schools

Meeting with JWW regarding monitoring activities to date and
remaining issues PCSSD - .6 JNPSD - .6

PCSSD Conference with CWDSA staff member regarding student
attendance at session

JNPSD Conference with parent Jackson regarding son's
placement - JNPSD requires appeal/grievance of placement on a
form — review of grievance procedures — assisted parent with
preparation of grievance form for delivery to INPSD-Smith - email
to Ms. Jackson

PCSSD Conference with CWDSA staff member re budget for
program

Update to Dr. Smith regarding recruitment for CWDSA (PCSSD
.25 and JNPSD .25)

Conference with Monitors regarding CWDSA recruitment; Call to
Dr. Smith for information regarding status of CWDSA recruitment -
email correspondence- assignment of students ; CWDSA
recruitment activities (PCSSD - .8 and JNPSD .9)

JNPSD Conference with JNPSD staff member regarding hiring
practices In JNPSD. Supplemented request to Dr. Qwoh
regarding hires - Supt and HR.

JNPSD Receipt of correspondence from Ms. Jackson regarding
her appeal of her son's placement. Review of correspondence
from Mr. Smith regarding same. Email communication to Ms.
Jackson indicating that it appears that her son may be placed In
altemative setting at school rather than homebound instruction ...
request Is being reviewed by committee. Will followup regarding
status,

Meeting with Dr, Donaldson, Dr. Smith, JWW, and Monitor Bolden
regarding CWDSA budget and recruiting activities for this year's
program PCSSD - 75 JNPSD - .75

Several conferences with PCSSD staff member regarding hiring
staffing concems (delay in posting teaching positions for critical
areas - math and reading) at Mills High school — Contacted Dr.

Warren and left message to return call.

JNPSD Conference with Ms. Jackson regarding her appeal of her
son's placement... No communication from the school— sent
followup email to JNPSD administration Mr. Smith regarding
status

Work on PCSSD/JNPSD fee statement

Meeting with Dr. Donaldson and JWW regarding CWDSA budget
PCSSD - .7 JNPSD - .7

JNPSD Drafted monitoring request to Dr Owoh regarding staffing
concems at JNPSD and staffing obligations re plan 2000;
discussed with JWW
Activity Type Total:
Matter Total:

User Total:

1.20

0.20

0.30

0.50

1.80

0.80

1.50

1.10

0.30

2.00

1.40

0.80

1,761.72
1,761.72
1,761.72

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$137.50

$165.00

$27.50

$220.00

$41.25

$68.75

$247.50

$110.00

$206.25

$206.25

$151.25

$41.25

$275.00

$192.50

$110.00

242,235.97
242,235.97
242,235.97

47/58
Case 4:82-cv-00866-DPM

John Walker

00148-PCSSD/JNPSD: Desegregation Monitoring

Time

Date

10/27/2019

10/15/2019

10/04/2019

08/29/2019

08/28/2019

08/28/2019

07/30/2019

06/05/2019

06/05/2019

06/05/2019

05/30/2019

03/01/2019

02/25/2019

02/20/2019

Description

Note

PCSSD - preparation for unitary status hearing re student
achievement - review and drafted comments regarding school
improvement plans

Reviewed and read BP response to PCSSD facilities reports;
discussed same with BP, AP and JCS

Conference with BP, AP and Springer regarding Court orders
(5502 and 5503) and subsequent filing by PCSSD regarding
facilities. Discussed plan of action and subsequent date for
followup discussion

Preparation for monthly meeting; Travel to JNPSD for court
ordered meeting; appearance at meeting; retum trip; preparation
of notes re meeting

Meeting with CWDSA staff- Donladson, Smith and Laveme, JCS
and Bolden regarding budget and program outcomes; discuss
future of the program; reviewed proposed budget

 

Meeting with parties; voiced concems regarding court expert's
communications to parties regarding her understanding of their
obligations; communicated to parties need to communication to
intervenors regarding any changes In their respective plan
obligations and reporting

PCSSD Review of facilities document prepared by BPressman
regarding PCSSD compliance issues

Conference with Monitor Bolden regard CWDSA 4 day program
and status

Read and reviewed BP 21 page report re PCSSD facilities ideas,
issues and facts

Conference with Monitor regarding CWDSA recruitment

Preparation for meeting - discussed concems for presentation at
meeting; Travel to JNPSD for court ordered meeting; Visit to
construction site of new high school; debriefing with JCS
regarding visit

JNPSD - Correspondence with members of Jax NAACP regarding
discipline concerms in the JNPSD; discussed same with JCS .

PCSSD - discussion with JSpringer regarding steering committee;
requested review of PCSSD protocol being utitized for my review

Document 5754-3 Filed 09/15/21 Page 50 of 60

Quantity Price
4.50 $450.00
0.70 $450.00
2.00 $450.00
3.20 $450.00
2.20 $450.00
3.10 $450.00
1.00 $450.00
1.00 $460.00
0.50 $450.00
3.50 $450.00
0.50 $450.00
2.80 $450.00
0.50 $450.00
0.50 $450.00
EXHIBIT

Poop

Total

$2,025.00

$315.00

$900.00

$1,440.00

$990.00

$1,395.00

$450.00

$450.00

$225.00

$1,575.00

$225.00

$1,260.00

$225.00

$225.00

48/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

02/07/2019

01/23/2019

01/16/2019

12/19/2018

12/18/2018

11/14/2018

11/13/2018

11/09/2018

14/09/2018

14/06/2018

10/26/2018

10/02/2018

09/24/2018

09/24/2018

09/18/2018

09/14/2018

Review of PCSSD reports to Court regarding facilities; review of
draft letter to PCSSD counsel re same

 

Prepare for meeting with CWDSA - Drs. Donaldson and Smith
regarding report for 2018; meeting to discuss summative reports;
discussed next steps

 

Conference with JCS re monthly meeting; post meeting
conference with JCS PCSSD - .6 JNBSDS56

 

PCSSD - travel to PCSSD for facilites meeting- update on the
status of facilities constructed and under construction - Mills
Middle, Mills High, Robinson and Sylvan Hills - Conference with
Dr. MeNulty, Board member and C Johnson regarding equalizing
facilites; return trip to office; post meeting conference with JWW

PCSSD - Conference with JCS regarding planned ribbon cutting
at Mills scheduled for next Tuesday and concems being raised by
parents regarding same due to inequities at Mills; read surnmary
of meeting; contacted staff persons and previous alumni to secure
additional concems regarding Mills- T/C with Bob P regarding
same

Conference with JCS re approach re PCSSD facilities issues;
Conference with BP and JCS re approach re PCSSD facilities

PCSSD - Post meeting conference with JWW re meeting
discussions and details; Curtis Johnson acknowleldged that funds
were low so the PCSSD cut at least 8 classrooms from Mills
project ; agreed to share initial plans and post plans of project;
discussed obligations under Plan 2000 and Johnson's response;
discussed plans for new Sylvan Hills facility and costs

PCSSD - Conference with JCS regarding Mills disparties-
reviewed concerns gave instructions for additional inquiries

PCSSD - Meeting with JCS; Court ordered meeting of the parties-
PCSSD discusslon of student achievement, ie. FEPS| data,
disaggregation of data

Research regarding Joshua monitoring in PCSSD; drafted report;
discussed with JCS; finalized report after discussion

Preparation for hearing; Appearance at hearing; post hearing
conference with BP

Prepare for meeting; Meeting with JCS, Sam Jones and new
PCSSD Supt McNulty regarding remaining obligations Plan 2000

conference with BP and AP re PCSSD facilities issues

Page 51 of 60

0.50

0.50

1.00

0.30

0.80

2.35

0.50

0.70

3.60

0.38

3.00

1.50

0.25

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$225.00

$225.00

$450.00

$135.00

$540.00

$360.00

$1,057.50

$1,125.00

$495.00

$225.00

$315.00

$1,620.00

$168.75

$1,350.00

$675.00

$112.50

49/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

08/23/2018

08/23/2018

08/21/2018

08/15/2018

07/18/2018

07/03/2018

07/02/2018

06/28/2018

06/22/2018

06/21/2018

06/20/2018

06/18/2018

06/12/2018

06/11/2018

06/10/2018

06/08/2018

06/08/2018

JNPSD - Meeting with CS; Meeting with JCS and monitors to
discuss monitoring activities for 2018-19 PCSSD - 1.65 JNPSD -
1.65

JNPSD - Meeting with CWDSA officials regarding program plans
for 2018-19 PCSSD - 1.25 JNPSD - 1.25

JNPSD - Conference with JCS regarding JNPSD facilities; Travel
to JNPSD for court ordered monthly meeting and visit to new
JNPSD elementary school — Toured school with principal and
assistant, JNPSD supt and asst supts, PCSSD supt and lawyers
for PCSSD, JNPSD and Joshua’ return trip to LR

conference with BP re strategies re PCSSD facilities issue

JNPSD - Preparation for court ordered meeting; discussion of
concerns; participated in monthly meeting

Prepared draft of memorandum for support of facilities motion

Continued work and discussion with BP and JCS re PCSSD
facilities motion

Reviewed and discussed with BP motion re PCSSD facilities

Meeting with CWDSA staff - Dr. Donaldson, Dr. Smith and others
regarding activities for the year, results for the years and plans for
the future

Conference with Bob and JCS re PCSSD facilities motion and
facts therein

Review of PCSSD proposed Joint Status report to the Court;
prepared response to same

Attend court ordered monthly meeting; received reports from
PCSSD regarding academic achievement and facilities; received
report from JNPSD re discipline PCSSD - 1.3 - JNSPD - 1.3

Conference with BobP and JCS re draft of motion re PCSSD
facility issues

PCSSD - review of facts; drafting facts regarding motion for
contempt

Review of exhibits for facilities motion

Review of exhibits and transcript for facilities motion

PCSSD - review of facts; drafting facts regarding motion for
contempt re facilities; conference with BP and JCS

Page 52 of 60

3.30

2.50

2.30

0.25

3.00

2.50

2.50

2.50

3.50

2.00

2.60

0.30

6.00

4,50

6.50

6.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$1,485.00

$1,125.00

$1,035.00

$112.50

$1,350.00

$1,125.00

$1,125.00

$1,125.00

$1,575.00

$900.00

$225.00

$1,170.00

$135.00

$2,700.00

$2,025.00

$2,925.00

$2,700.00

50/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

06/07/2018

06/06/2018

06/06/2018

06/05/2018

05/31/2018

05/24/2018

05/23/2018

05/14/2018

05/08/2018

05/08/2018

05/08/2018

05/07/2018

04/26/2018

04/25/2018

04/24/2018

04/23/2018

PCSSD - review of facts; drafting facts regarding motion for
contempt regarding facilities

Review of exhibits for facilities motion

PCSSD - review of facts; drafting facts regarding motion for
contempt re facilities

PCSSD - review of facts; drafting facts regarding motion for
contempt re facilities

Meeting with JCS and monitors regarding CWDSA recruiting
JNPSP - .35 PCSSD - .35

Travel to JNPSD for court ordered monthly meeting - received
information from JNPSD re staffing and strategic plan - had
question regarding hiring since January Recelved information
from PCSSD re scholarships and Sam Jones announcement that
letter would be sent to the Court for him to visit Robinson, Mills
and Maumelle facilites JNPSD -.75 PCSSD - ,75

Conference with Springer re CWDSA activities; calls to Dr. Smith

PCSSD - Travel to Clinton Center for recognition of identified
CWDSA scholars for Summer Bridge

JNPSD - Meeting with Ms. Payne and her son JS regarding
discipline and academic concems

PCSSD/JNPSD - Conference with JCS regarding CWDSA

PCSSD - meeting with PCSSD employees regarding staffing
concems

JNPSD - Review of response

Preparation for meeting - review of Springer memos regarding
facilities and student achievment/Ross plan; Monthly meeting of
parties per court order PCSSD - 2.00 JNPSD - 2.00

JNPSD - Meeting with Ms. Wilbon regarding concerns re
discipline - email request to Dr. Duffie and Scott R regarding
same: review of student's discipline record

JNPSD - Meeting with Ms. Wilbon regarding discipline concems.

JNPSD - Conference with JS discipline concems in JNPSD -
discussed Plan 200 0 obligations sent email request to JNPSD -
Dr, Duffie and S Richardson

Page 53 of 60

6.00

3.50

6.00

6.00

0.70

1.50

0.50

1.50

1.20

2.00

0.50

4.00

3.25

2.50

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$2,700.00

$1,575.00

$2,700.00

$2,700.00

$315.00

$675.00

$225.00

$675.00

$810.00

$540.00

$900.00

$225.00

$1.800.00

$1,462.50

$1,125.00

$495.00

51/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

04/19/2018

04/18/2018

04/17/2018

04/16/2018

04/03/2018

04/02/2018

03/29/2018

03/28/2018

03/28/2018

03/07/2018

03/06/2018

02/28/2018

02/26/2018

02/21/2018

PCSSD - Continued conversation with Springer re new schoo!
construction at Mills and Robinson; Made requests for facility
construction reports for Robinson Middle School requested
additional requests for information regarding new school
construction in the district including Mills, Robinson and Syivan
Hills

PCSSD - Debriefing with JS and CBolden regarding observations
at Mills and Robinson new school construction

PCSSD - JNPSD - Debriefing meeting with JS regarding meeting
with CREP - U of Memphis regarding Ross Plan— implementation
and compliance objectives- prepared memo

JNPSD - Meeting with JS and Ms. Payne regarding discriminatory
treatment of son in the JNPSD, Murrell Taylor Elementary school

JNPSD - Conference with BOB P re mation for substitution of
representative; draft motion - finalized motion for filing

JNPSD - Interview of class representative Wilbon - prepared
responses to JNPSD discovery

JNPSD - Several calls to Scott re interrogatories - .3 - dictated
responses to JS for Wilbon 1.1; Telepohne conference with
Wilbon - .3

JNPSD - conference with C Bolden regarding intervenor discoery
repsonses; conference with intervemor plaintiff regarding class
status

Prepare for meeting at PCSSD - discussed monitoring efforts to
date re student achievement and facilities; Travel to PCSSD for
monthly court ordered meeting - received report from Dr. Warren
re efforts with CWDSA and ACT offerings - Dr, Duffie mentioned
vocational education as a source to provide alternative
educational opportunities for students; communicated to district
Officials that the focus should be in preparing students to become
college ready - vocational ed should not be top priority for Joshua
class members

JNPSD - Conference with JCS regarding JNPSD policy to
eliminate Public Comments during board meetings that was
passed by the Board in December. Discussed new policy and JS
request to have a regular place on the Board; Further discussion
re new policy adopted to require citizens to give two weeks notice
regarding subject of discussion and after review the Board
reserves the right to add the citizen to the agenda- confirmed that
request for regular position on the Board was made to Dr Duffie

JNPSD - Meeting with JCS re experiences at INPSD board
meeting and expulsion hearing; directed JCS to send request to
district regarding expulsion statistics between July 1 2016 to the
present,

Debrief meeting with JCS regarding court ordered meeting
PCSSD - .25 JNPSD - .25

Meeting with Dr. Donaldson re program PCSSD - .75 JNPSD -
75

PCSSD - Discussion with JCS regarding PCSSD ASCIP plans
regarding addressing Plan 2000 discipline and academic
achievement obligations; discussed goals and lack of inclusion of
Plan 2000 goals and inclusion of Ross Education plan goals

Page 54 of 60

1,80

1.10

0,80

2.00

1.20

2.00

1.00

0.50

1.50

2.50

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$810.00

$337.50

$495.00

$675.00

$360.00

$900.00

$765.00

$540.00

$900.00

$495.00

$450.00

$225.00

$675.00

$1,125.00

52/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

02/09/2018

02/08/2018

02/08/2018

02/07/2018

02/06/2018

02/06/2018

02/05/2018

02/05/2018

02/04/2018

02/03/2018

02/02/2018

02/02/2018

02/01/2018

02/04/2018

01/31/2018

01/30/2018

01/29/2018

JNPSD - Trial preparation - appearance in court

JNPSD - Post hearing conference with APorter

JNPSD - Trial preparation - appearance in court ; prepare for oral

argument

JNPSD - Trial preparatoin - appearance in court

JNPSD -Post hearing conference with APorter

JNPSD - Trial preparation- appearance in court

JNPSD - Tiral preparation - appearance in court

JNPSD - Post hearing conference with A Porter

JNPSD - Trial preparation - prepare opening- research re

objections to exhibits

JNPSD - Trial preparation - review and abstract of Owoh
deposition

JNPSD - Trial preparation- research and review of exhibits

JNPSD - Trial preparation - review of exhibits; draft opening

statement and arguments

JNPSD - Trial preparation - review of exhibits

JNPSD - Trial preparation

JNPSD - Trial preparation

JNPSD - Triaf preparation - abstract Wood and Hodges

deposition; began draft of opening statement and argument

JNPSD - Trial preparation

Page 55 of 60

9.50

1.25

10.50

10.00

1.75

10.00

11.50

4.00

4.00

70.00

10.00

9.50

9.60

9.00

8.80

10.50

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$4,275.00

$562.50

$4,725.00

$4,500.00

$787.50

$4,500.00

$5,175.00

$900.00

$1,800.00

$1,800.00

$4,500.00

$4,500.00

$4,275.00

$4,320.00

$4,050.00

$3,960.00

$4,725.00

53/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 56 of 60

01/19/2018

01/17/2018

01/11/2018

01/10/2018

01/09/2018

01/08/2018

01/05/2018

01/04/2018

01/04/2018

01/04/2018

04/04/2018

01/02/2018

12/19/2017

12/14/2017

11/25/2017

11/21/2017

JNPSD - Review and drafting of Proposed FF and Pretrial
Conference Information Sheet;Discussion with BP; Discussion
with JS

JNPSD - Conference with members of Jacksonville re Plan 2000
concerns Meeting with JCS and other monitors regarding
concenrs In monitering concems found in the JNPSD

JNPSD - Review of discovery documents and hiring pools;
checked staffing of PCSSD and JNPSD for years 2014- 2018;
appeared at deposition of D Sims bu Scott Richardson

JNPSD - Review of discovery documents and hiring pools;
checked staffing of JNPSD at elementary; draft of proposed
findings; conference with BPressman regarding findings

JNPSD - Draft of proposed findings; conference with Bob P and
JS regarding proposed finindings and review of documents
produced by Richardson

JNPSD - Draft of proposed findings; conference with JS regarding
proposed findings and review of documents produced by
Richardson

JNPSD -Prepare for JNPSD administrative team depositions -
took depositions of Duffie, Bone, Hodges and Knowlton; review of
facts with JS after depositions

JNPSD - Prepare for depositions of JNPSD administrative officials

JNPSD - Email correspondence to Dr. Duffie requesting
monitoring plan for remaining PLAN 200 obligations

Drafted letter to JNPSD and PCSSD superintendents advising of
Joshua's planned monitoring activiites for the remainder of the
year PCSSD - ..225; JNPSD - .225

Meeting with JCS and monitors Bolden and Smith to discuss
monitoring activities for the remainder of the semester. PCSSD .6
and JNPSD - .6

Meeting with JCS fo discuss monitoring activities for 2018 -
obligations under Plan 2000 regarding staffing (JNPSD) ,
Academic Achievement, Discipline and Facilities (PCSSD and
JNPSD}- discussed specific goals PCSSD - .825 JNPSD - ,625

JNPSD - Meeting with Ms. Sims as class representative for
Jacksonville School District; discussions with Ms. Sims and JCS
regarding class representative status and obligations

Travel to JNPSD for monthly court ordered meeting - Discussed
non compliance regarding facilities and academic achievement
obligations. PCSSD - .75 JNPSD - .75

PCSSD - Discussion with PCSSD staff member regarding
facilities in the PCSSD - Discussed Mills and Robinson - lack of
equity - schools are not equal.— Mills is a high school and
Robinson is a middle schoo! - Mills should be larger and with
greater capacity— made greater comparison of these facilities with
the proposed new Syivan Hills expansion — facility at Sylvan Hills
will even more superior to Mills; review of antine documents-
searched web for additional pictures and diagrams of the more
recent proposal of facilities in the PCSSD.

JNPSD - Prepare for deposition of Jeremy Owoh; Appearance at
deposition; meeting with Scott Richardson to discuss possible
settlement regarding staffing

9.00

3.75

12.00

12.00

11.00

12.50

3.00

0.25

0.45

1.20

1.65

1.00

1.50

3.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450,00

$450.00

$4,050.00

$1,687.50

$5,400.00

$5,400.00

$4,950.00

$5,625.00

$3,825.00

$1,360.00

$112.50

$202.50

$540.00

$742.50

$450.00

$675.00

$1,350.00

$2,700.00

54/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

11/20/2017

11/09/2017

11/09/2017

11/08/2017

10/31/2017

10/30/2017

10/27/2017

10/25/2017

10/25/2017

10/24/2017

10/23/2017

10/19/2017

10/18/2017

10/09/2017

10/06/2017

JNPSD - Prepare for Dr Owoh's deposition

JNPSD - requested reports prepared by Qwoh and Wood from
JNPSD regarding the JNPSD's compliance with Plan 2000

Meeting with JCS and monitors to discuss monitoring activiities
PCSSD - .55 JNPSD - .55

JNPSD - Meeting with Scott Richardson to discuss motion for
unitary status regarding staffing and facilities

JNPSD - Sent email request to Scott Richardson advising that we
plan to update discovery responses however need an additional
ten days; responded to Richardson request for scheduling of
monthly court ordered meeting; Review of draft discovery
requests to JNPSD and discussed with JCS; made suggestions
and revisions.

JNPSD - Review of responses fo discovery; sent email to
Richardson inquiring of needed for additional responses;
requested meeting for later this week to discuss discovery

Pre-meeting discussion with JCS; Hosted court ordered monthly
meeting regarding staffing and facilities. Discussion focus only on
PCSSD facilities construction and my communication to parties
about conversation with Dr. Guess regarding his knowledge about
PCSSD current construction. reminded parties regarding heated
discussion at previous meetings where Derek Scott was criticized
by me regarding his efforts or lack of efforts to equalize facilities in
the PCSSD that had been previously been identified as needing
replacement.

Meeting with Springer and monitors to discuss monitoring
acitivities CWDSA recruitment PCSSD - .6 JNPSD - .6

Meeting with Sam Jones and Joy Springer o discuss remaining
obligations under Plan 2000; discussion of monitoring activities
and fee statement

PCSSD - Conference with JCS and Monitor Bolden regarding
status of PCSSD student participation in CWDSA

Review of report draft from Pressman; discussed with JS

Raview of PCSSD Facilities report; Conference with JCS
regarding PCSSD facilities report; conference with former Supt
Guess and ARoberts regarding actions taken by Guess regarding
facilities; drafted statement of facts for use in response to PCSSD
report

Travel to PCSSD administrative offices for monitoring meeting
regarding student achievement; Discussed Plan 2000 obligations;
requested disaggregation of data; PCSSD current ACT Aspire
data (2016 to 2017) show little to no improvement in achievement
between black and white students

Meeting with JCS regarding monitors previous month's acitivities
regarding CWDSA; discussed monitoring activities with monitors
PCSSD - 1.0 JNPSD - 1.0

Meeting with parties per court order — discussed concems -
shared belief that PCSSD actions to date regarding facilities are
demonstrative of bad faith

Page 57 of 60

2.30

0.40

7.00

4.00

0.30

1.50

1.20

3.00

0.50

2.50

3.50

1.40

2.00

1.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$1,035.00

$180.00

$495.00

$450.00

$450.00

$135.00

$675.00

$540.00

$1,350.00

$225.00

$1,125.00

$1,575.00

$630.00

$900.00

3450.00

55/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21 Page 58 of 60

10/05/2017

09/29/2017

09/27/2017

09/11/2017

09/08/2017

09/07/2017

09/06/2017

09/06/2017

09/05/2017

09/01/2017

08/28/2017

08/21/2017

08/17/2017

08/16/2017

08/15/2017

JNPSD - Review of draft opposition and brief in response to
JNPSD motion for unitary status re staffing and facilities

Phone conference with S Jones regarding fees for monitoring
from June 2016 through May 31, 2017; agreed to discuss next
week

Conference with JCS regarding PCSSD facilities obligations and
actions and inactions regarding same; discussed chronology

Meeting with JCS and Bolden to discuss strategies for further
investigation of PCSSD facilities obligations: identified documents
{oO secure

Prepare for status conference; Conference with JCS and Monitor
Bolden prior to status conference; status conference; post status
comerence discussions PCSSD - 2.45 JNPSD - 4.90

Reviewed draft of comments to Court re status conference
scheduled for 9/8— Discussed draft comments with BP

PCSSD -Conference with JCS regarding status reports filed by
PCSSD and JNPSD; dicussed plan compliance with their
remaining obligations; drafted comments to be filed with the Court
regarding their reports; shared with Bob P

Meeting with JCS to discuss proposed CWDSA activities related
to retention and recruitment PCSSD - .75 JNPSD -.75

PCSSD - Meeting with JCS, Sam Jones and Dr. Warren
regarding PCSSD facilities and proposed supplemental report to
the Court; conference with Sam Jones re PCSSD informatoin

Travel to JNPSD for participation in monthly meeting with INPSD
officials, Richardson, S Jones, Margie Powell and Mr. Whitfield
representing PCSSD re current status of Plan 2000 obligations;
discussion regarding JNPSD facilities and need for new middle
school for Jacksonville - Richardson agreed on further discussion
regarding unitary status with respect to staffing. PCSSD - 1.25
JNPSD - 1.25

Went to meet with Sam Jones at Del Frisco; he didn't show

Conference with Sam Jones; Meeting with PCSSD counsel
andSupt Warren; Ms. Biggs and Dr. Bone of JNPSD regarding
CWDSA in order to request for support of program, explained
history and program purpose and objectives. PCSSD - 1.3
JNPSD - .B

Prepare for meeting — review of notes and recommendations from
Ms. Springer; meeting with monitors re CWDSA; followup on
yesterday's meeting; sent invitalion to Lawyers, CWDSA staff
including Donaldson and Smith for meeting on Monday, August
21, 2017 in JWW's office with lunch being provided for discussion
re CWDSA PCSSD - .30 JNPSD - .30

Prepare for meeting — review of notes and recommendations from
Ms. Springer; meeting with monitors re CWDSA; followup on
yesterday's meeting; sent invitation to Lawyers, CWDSA staff
including Donaldson and Smith for meeting on Monday, August
21, 2017 in JWW's office with lunch being provided for discussion
re CWDSA PCSSD - 1.25 JNPSD - 1.25

JNPSD - sent email to Richardson re failure to provide requested
information regarding staffing - August 11, 2017 date not
met...requested dates for rescheduling of monthly meeting after
cancellation by Richardson

4.00

0.25

2.50

2.00

4.90

1,00

1.30

1.50

2.50

0.50

2.10

0.60

2.50

0.25

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$112.50

$1,125.00

$900.00

$2,205.00

$450.00

$585.00

$675.00

3675.00

$1,125.00

$225.00

$945.00

$270.00

$1,125.00

$112.50

56/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

08/10/2017

08/08/2017

08/08/2017

08/08/2017

08/07/2017

08/04/2017

07/31/2017

07/28/2017

07/25/2017

07/24/2017

07/19/2017

07/19/2017

06/26/2017

06/22/2017

06/20/2017

06/14/2017

PCSSD - Conference with JCS re PCSSD training re ALE; shared
PCSSD discipline report and monitoring report for 2016-17 school
years

PCSSD - Conference with Monitor Bolden and JCS ALC
workshop to address disparate discipline and relation to Plan
2000

PCSSD - Conference with Ms. Springer; Drafted information
request regarding PCCSD compliance with Plan 200 Education
Plan; reviewed request and finalized

Review of email from Sam Jones— phoned Sam re same. Agreed
to schedule meeting re CWDSA and will have JSpringer forward
copy of CWDSA budget

Meeting with JSpringer, Dr. Donaldson, Dr. Smith and Charles
Balden re CWDSA programming for the school year; discussed
meeting with Dr. Warren and other PCSSD staff as well as
CWDSA discussed budget and recruitment . PCSSD - 2.05
JNPSD - 2.05

PCSSD - Several conferences with Sam Jones to discuss
remaining Plan 2000 obligations prior to unitary status

PCSSD - Receipt of email from Sam Jones re unitary status
discussions; sent reply email requesting their proposal. followup
correspondence with Sam Jones about the board's position
regarding unitary status and the majority's position regarding
compliance with Plan 2000

PCSSD - Met with Dr. Donaldson and JCS regarding CWDSA
program and this year’s results; discussed retention strategies

JNPSD- Meeting with JCS to prepare for status conference -
conference with Scott Richardson and JCS re same - cancelling
status conference.

PCSSD - Telephone conference with Sam Jones regarding
unitary status issues related to motion filed by PCSSD in Doe
case. Forwarded email to Sam Jones to secure confirmation as to
whether he has authority to continue discussions as contemplated
by Dr. Jerry Guess

JNPSD - Draft of settlement statement; work with JSpringer

PCSSD - discussed budgets of PCSSD with Springer - directed to
secure same from PCSSD

PGSSD -Conference regarding facilities and staffing assignments
with AR and JG

Prepare for monthly meeting; attended and participated in
meeting - PCSSD - 2.0 JNPSD 2.0

PCSSD -Meeting and telephone conferences with PCSSD
counsel regarding remaining issues

PCSSD - Review of stipulation for possible concerns

Page 59 of 60

0.50

0.40

1.50

0.20

2.10

1.00

0,50

1.00

0.80

2.50

0.50

2,00

4.00

2.20

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$450.00

$225.00

$180.00

$675.00

$90.00

$945.00

$450.00

$360.00

$225.00

$450.00

$360.00

$1,125.00

$225.00

$900.00

$1,800.00

$990.00

$337.50

57/58
Case 4:82-cv-00866-DPM Document 5754-3 Filed 09/15/21

Page 60 of 60

 

 

Meeting with JCS regarding monitoring activities to date and 1.20 $450.00 $540.00
06/12/2017 remaining issues PCSSD - .6 JNPSD - .6
Meeting with Dr, Donaldson, Dr, Smith, JCS, and Monitor Bolden 1.10 $450.00 $495.00
06/06/2017 regarding CWDSA budget and recruiting activities for this year's
program PCSSD -.55 JNPSD- .55
PCSSD -Telephone conference with AR 0.60 $450.00 $270.00
06/05/2017
Meeting with Dr. Donaldson and JSpringer regarding CWDSA 1.40 $450.00 $630.00
06/01/2017 budget PCSSD - .7 JNPSD - .7
PCSSD - Phone conference with AR 0.70 $450.00 $315.00
06/01/2017
JNPSD - Review of monitoring request drafted by Springer: 0.50 $450.00 $225.00
06/01/2017 discussed same with her
Activity Type Total: 450.48 202,713.75
Matter Total: 450.48 202,713.75
User Total: 450.48 202,713.75
Total: 2,244.71 453,729.22

58/58
